Exhibit 10.3

EXECUTION VERSION

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

1 Bryant Park

New York, New York 10036

CONFIDENTIAL

April 15, 2016

COMMITMENT LETTER

Mitel Networks Corporation

350 Legget Drive

Ottawa, Ontario, Canada K2K 2W7

Attention: Steve Spooner, Chief Financial Officer

 

  Re: Project Planet

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”, which term shall include MLPFS’s
designated affiliate for any purpose hereunder) (collectively, the “Commitment
Parties”, “we” or “us”) that Mitel Networks Corporation, a corporation organized
under the federal laws of Canada (the “Acquiror” or “you”), intends to:

(a) acquire, through a newly formed, wholly-owned subsidiary organized under the
laws of Delaware (“Merger Sub”), all of the issued and outstanding capital stock
of all classes (the “Shares”) of a company identified to us and code named
“Pluto” (the “Target” and, together with its subsidiaries, the “Acquired
Business”) by way of, on the Closing Date (as defined in Exhibit A), a merger of
Merger Sub with and into the Target (“Acquisition”) in accordance with the
Acquisition Agreement and all applicable law, with the Target as the surviving
corporation of the Acquisition; and

(b) refinance (together with any applicable prepayment premium or fee, with the
commitments thereunder being terminated, and, except in the case of any security
arrangements that will remain in place (either in their existing form or subject
to any amendments, restatements, supplements or other modifications entered into
in connection with the Transactions in consultation with applicable local
counsel), all guarantees and security in respect thereof being released) all of
the existing funded indebtedness (the “Existing Debt”) of each of the Acquiror
and its subsidiaries and the Acquired Business (the “Refinancing”). Capitalized
terms used but not defined herein and defined in any exhibit hereto have the
meanings assigned to them in such exhibit.

You have advised us that the total cash purchase price for the Acquisition
(including fees, commissions and expenses and the Refinancing) (the “Purchase
Price”) will be financed from the following sources:



--------------------------------------------------------------------------------

(i) borrowings under a $35.0 million senior secured first lien revolving credit
facility having the terms set forth in Exhibit A hereto (the “Revolving Credit
Facility”), it being understood and agreed that no more than $10.0 million of
borrowings under the Revolving Credit Facility may be used on the Closing Date
to finance the Acquisition and for the payment of fees and expenses (including
upfront fees or original issue discount) payable in connection with the
Facilities (as defined below),

(ii) a $1,050.0 million senior secured first lien term loan facility (as such
amount may be increased by the amount of any Flex Term Loans (as defined in the
Fee Letter)) having the terms set forth in Exhibit A hereto (the “Term Loan
Facility” and, together with the Revolving Credit Facility, the “Facilities”),
and

(iii) available cash on hand of the Acquiror and the Target.

The transactions described in clauses (i) and (ii) above are referred to as the
“Debt Financing” and, together with the Acquisition and the Refinancing and the
payment of all related fees, commissions and expenses are collectively referred
to as the “Transactions.” You and your subsidiaries (including the Target and
its subsidiaries) are collectively referred to herein as the “Company”. As used
in this Commitment Letter and the other Debt Financing Letters (as defined
below), the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

1. The Commitments.

In connection with the foregoing, Bank of America (the “Initial Lender”) is
pleased to inform you that it hereby commits directly or through one or more of
its affiliates, to provide 100% of the Term Loan Facility and 100% of the
Revolving Credit Facility.

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” The Initial Lender’s obligation to the Borrowers to fund
the Facilities on the Closing Date is subject only to the specified closing
conditions set forth in Section 3 of this letter (this letter, including the
exhibits, schedules and annexes hereto, collectively, this “Commitment Letter”)
and on Exhibit B and Exhibit C hereto. Notwithstanding anything to the contrary
in this Commitment Letter or the fee letter dated as of the date hereof (the
“Fee Letter” and, together with this Commitment Letter, the “Debt Financing
Letters”), among you and each of us, except as otherwise set forth in Exhibit A,
Exhibit B and Exhibit C hereto, the terms of this Commitment Letter are intended
as an outline of certain of the material provisions of the Facilities, but do
not include all of the terms, covenants, representations, warranties, default
clauses and other provisions that will be contained in the definitive documents
relating to the Debt Financing, which shall be prepared by our counsel
(collectively, the “Definitive Debt Documents”); provided, that the credit
agreement in respect of the Facilities shall not contain any (x) representations
and warranties other than those described under the caption “Representations and
Warranties” as set forth in Exhibit A hereto, (y) any affirmative, negative or
financial covenants other than those described under the captions “Affirmative
Covenants”, “Negative Covenants” and “Financial Covenant” as set forth in
Exhibit A hereto or (z) any defaults or events of default other than those
described under the caption “Events of Default” as set forth in Exhibit A
hereto; and further provided that there shall be no closing condition (express
or implied) to the Facilities contained in the Definitive Debt Documents that is
not

 

- 2 -



--------------------------------------------------------------------------------

specifically set forth in Section 3 hereof or on Exhibit B or Exhibit C to this
Commitment Letter. Those matters that are not covered or made clear in the Debt
Financing Letters are subject to mutual agreement of each of the parties hereto.
No party hereto has been authorized by us to make any oral or written statements
or representations that are inconsistent with the Debt Financing Letters.

2. Titles and Roles. As consideration for the Commitments, you hereby retain and
will cause your affiliates to retain (i) MLPFS or its respective designee to act
as sole lead arranger and sole bookrunner in connection with the Facilities (in
such capacities, the “Arranger” and), and (ii) Bank of America or its designees
to act as sole administrative agent and sole collateral agent in connection with
the Facilities. It is further agreed that MLPFS will have “left side”
designation and shall appear on the top left of any offering or marketing
materials in respect of the Facilities and shall hold the leading role and
responsibilities associated with such designation, including maintaining sole
“physical books” and syndication rights in respect of the Facilities. You
further agree that no other titles shall be awarded and no compensation (other
than that expressly contemplated by the Debt Financing Letters) shall be paid in
order to obtain any commitments with respect to the Facilities, unless you and
each of us shall reasonably agree; provided that the parties hereto acknowledge
and agree that the Commitment Parties may share all or a portion of the fees
payable to them in connection with the Debt Financing with one or more persons
with whom any Commitment Party has entered into a participation agreement on the
date hereof with respect to any portion of the Commitments.

3. Conditions Precedent. The closing of the Facilities and the making of the
initial loans and other extensions of credit under the Facilities on the Closing
Date are conditioned solely upon satisfaction or waiver by us of each of the
following conditions: (i) since the date of the Acquisition Agreement, there
shall not have occurred any Target Material Adverse Effect (as defined below),
(ii) since the date of the Acquisition Agreement, there shall not have occurred
any Material Adverse Effect (as defined below), (iii) the Specified Purchase
Agreement Representations (as defined below) shall be true and correct in all
material respects (provided, that any representation and warranty that is
qualified as to “materiality,” “material adverse effect” or similar language
shall be true and correct in all respects (after giving effect to any such
qualification therein)) and (iv) the other conditions expressly set forth in
Exhibit B and Exhibit C to this Commitment Letter.

For purposes hereof, the following terms shall have the following meanings:

“Target Material Adverse Effect” means (with capitalized terms used in this
definition having the meanings assigned thereto in the Acquisition Agreement)
any effect, change, condition, fact, development, occurrence or event that,
individually or in the aggregate with all other effects, changes, conditions,
facts, developments, occurrences or events, has had or would reasonably be
expected to have a material adverse effect on the business, results of
operations, or condition (financial or otherwise), of the Company and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of (i) changes in
the financial, securities or credit markets or general economic, regulatory or
political conditions in the United States or any non-U.S. jurisdiction,
(ii) changes or conditions generally affecting the industries, markets or
geographical areas in which the Company or any of its Subsidiaries operate,
(iii) geopolitical conditions, the outbreak or escalation of hostilities, civil
disobedience, acts of war, sabotage or terrorism or any escalation or

 

- 3 -



--------------------------------------------------------------------------------

worsening of the foregoing or any natural disasters (including hurricanes,
tornadoes, floods or earthquakes), (iv) changes or proposed changes in Law or
authoritative interpretation thereof, (v) changes in GAAP or authoritative
interpretation thereof, (vi) any action taken or not taken, in each case, by
Parent, Merger Sub or their respective Affiliates or by the Company or its
Subsidiaries or their respective Affiliates at the written request of Parent or
as required by the terms, conditions or restrictions of this Agreement,
(vii) the entry into, the public announcement of, or pendency of this Agreement
and the Transactions (it being understood that this clause (vii) shall not apply
to any representation or warranty of the Company herein that is expressly
intended to address the consequences of the execution, delivery or performance
of this Agreement), (viii) any failure by the Company and its Subsidiaries to
meet any internal or published projections, forecasts or predictions in respect
of financial or operating performance for any future period, or (ix) any change
in the market price or trading volume of the Company’s securities or in its
credit ratings; provided, however, (A) in the case of clauses (i), (ii), (iii),
(iv) and (v), any effect, change, condition, fact, development, occurrence or
event resulting from or arising out of the matters referred to therein shall not
be excluded to the extent the same disproportionately affects (individually or
together with other effects, changes, conditions, facts, developments,
occurrences or events) the Company and its Subsidiaries, taken as a whole, as
compared to other similarly situated Persons operating in the same industry in
which the Company and its Subsidiaries operate; and (B) in the case of clauses
(viii) and (ix), the underlying causes of any failure or adverse change shall
not be excluded unless otherwise specifically excluded by clauses (i) through
(vii).

“Material Adverse Effect” means (with capitalized terms used in this definition
having the meanings assigned thereto in the Acquisition Agreement) any effect,
change, condition, fact, development, occurrence or event that, individually or
in the aggregate with all other effects, changes, conditions, facts,
developments, occurrences or events, has had or would reasonably be expected to
have a material adverse effect on the business, results of operations, or
condition (financial or otherwise), of Parent, Company and their respective
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of (i) changes in
the financial, securities or credit markets or general economic, regulatory or
political conditions in Canada, the United States or any other jurisdiction,
(ii) changes or conditions generally affecting the industries, markets or
geographical areas in which Parent, Company or any of their respective
Subsidiaries operate, (iii) geopolitical conditions, the outbreak or escalation
of hostilities, civil disobedience, acts of war, sabotage or terrorism or any
escalation or worsening of the foregoing or any natural disasters (including
hurricanes, tornadoes, floods or earthquakes), (iv) changes or proposed changes
in Law or authoritative interpretation thereof, (v) changes in GAAP or
authoritative interpretation thereof, (vi) any action taken or not taken, in
each case, by Parent, Merger Sub or their respective Affiliates or by the
Company or its Subsidiaries or their respective Affiliates at the written
request of Parent or the Company (as applicable) or as required by the terms,
conditions or restrictions of this Agreement or the Transactions, (vii) the
entry into, the public announcement of, or pendency of this Agreement (it being
understood that this clause (vii) shall not apply to any representation or
warranty of Parent or Company herein that is expressly intended to address the
consequences of the execution, delivery or performance of this Agreement),
(viii) any failure by Parent and its Subsidiaries or Company and its
Subsidiaries to meet any internal or published projections, forecasts or
predictions in respect of financial or operating performance for any future
period, or (ix) any change in the market price or trading volume of Parent or
Company

 

- 4 -



--------------------------------------------------------------------------------

securities or in their respective credit ratings; provided, however, (A) in the
case of clauses (i), (ii), (iii) , (iv) and (v), any effect, change, condition,
fact, development, occurrence or event resulting from or arising out of the
matters referred to therein shall not be excluded to the extent the same
disproportionately affects (individually or together with other effects,
changes, conditions, facts, developments, occurrences or events) Parent, Company
and their respective Subsidiaries, taken as a whole, as compared to other
similarly situated Persons operating in the same industry in which Parent,
Company and their respective Subsidiaries operate; and (B) in the case of
clauses (viii) and (ix), the underlying causes of any failure or adverse change
shall not be excluded unless otherwise specifically excluded by clauses
(i) through (vii).

Notwithstanding anything in the Debt Financing Letters, the Definitive Debt
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Facilities and the making of the initial loans and other extensions of credit on
the Closing Date shall be (A) such of the representations and warranties with
respect to the Acquired Business in the Acquisition Agreement (as hereinafter
defined) as are material to the interests of the Lenders or the Arranger (in
their capacities as such), but only to the extent that you have (or your
applicable affiliate has) the right (determined without regard to any notice
requirement) to terminate your (or its) obligations under the Acquisition
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties (as determined without giving effect to any
waiver, amendment or other modification thereto, unless such waiver, amendment
or other modification has been consented to by the Arranger) (collectively, the
“Specified Purchase Agreement Representations”) and (B) the Specified
Representations (as defined below) and (ii) the terms of the Definitive Debt
Documents shall be in a form such that they do not impair availability of the
Facilities and the making of the initial loans and other extensions of credit on
the Closing Date if the conditions expressly set forth in this Section 3 of the
Commitment Letter and the other conditions expressly set forth in Exhibit B and
Exhibit C to this Commitment Letter are satisfied or waived by us (it being
understood that, to the extent any Collateral (other than (1) to the extent that
a lien on such Collateral may be perfected (x) by the filing of a financing
statement (or local law equivalent) under the Uniform Commercial Code or a
Personal Property Security Act, or (y) by the delivery of stock certificates of
the Acquiror’s U.S. and Canadian subsidiaries which are required to be delivered
under Exhibit A to this Commitment Letter and (2) any Collateral consisting of
“Collateral” under (and as defined in) the Existing Credit Agreement (as defined
in Exhibit A hereto) that will remain in place after giving effect to the
Transactions) is not or cannot be perfected on the Closing Date after your use
of commercially reasonable efforts to do so, the perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Facilities and the making of the initial loans and other
extensions of credit on the Closing Date, but shall be required to be perfected
(i) within 30 days after the Closing Date with respect to any stock certificates
not described in clause (y) of the above parenthetical and such Collateral that
may be perfected by the filing of a security agreement on the applicable form
(or local law equivalent) with the United States Patent and Trademark Office,
the United States Copyright Office or the Canadian Intellectual Property Office,
and (ii) within 60 days after the Closing Date in respect of such Collateral not
described in the immediately preceding clause (i) (in each case subject to
extensions granted by the Administrative Agent, in its sole discretion). For
purposes hereof, “Specified Representations” means the representations and
warranties made by the Credit Parties set forth in the Definitive Debt Documents
relating to corporate or

 

- 5 -



--------------------------------------------------------------------------------

other organizational existence, organizational power and authority (as to
execution, delivery and performance by the Credit Parties of the applicable
Definitive Debt Documents) of the Credit Parties, the due authorization,
execution, delivery by the Credit Parties and enforceability against the Credit
Parties of the applicable Definitive Debt Documents, solvency of the Acquiror
and its subsidiaries (including the Acquired Business) on a pro forma
consolidated basis on the Closing Date (after giving effect to the
Transactions), no conflicts entering into and performing the Definitive Debt
Documents with charter documents of any Credit Party or material laws applicable
to any Credit Party, Federal Reserve margin regulations, the Patriot Act, the
Proceeds of Crime (Money Laundering) and  Terrorist Financing Act (Canada),
FCPA/anti-corruption laws, OFAC/anti-terrorism/sanctions laws, the Investment
Company Act and, subject to permitted liens and the limitations set forth in the
prior sentence and the limitations set forth in Exhibit A hereto, the creation,
validity, perfection and priority of security interests in the Collateral. This
paragraph shall be referred to herein as the “Certain Funds Provision”.

4. Syndication.

(a) The Arranger reserves the right, at any time after the date hereof and prior
to or after execution of the Definitive Debt Documents, to syndicate all or part
of the Commitments to banks, financial institutions and other entities
identified by MLPFS in consultation with you and, with respect to the Revolving
Credit Facility only, subject to your consent (such consent not to be
unreasonably withheld, delayed or conditioned) (collectively, with Bank of
America, the “Lenders”). The Commitments of the Initial Lender shall be reduced
dollar-for-dollar as and when corresponding commitments are received from any
Lenders; provided that, no such reduction shall relieve the Initial Lender of
its obligation to fund on the Closing Date the portion of its Commitments so
reduced to the extent any Lender fails, upon satisfaction or waiver of all
conditions to such Lender making its initial extensions of credit on the Closing
Date as set forth or referred to in Section 3 above, to fund its commitment on
the Closing Date; provided, further, that, unless you agree in writing, we shall
retain exclusive control over the rights and obligations with respect to our
respective Commitments in respect of the Facilities, including all rights with
respect to consents, modifications, supplements and amendments, until the
Closing Date has occurred. MLPFS will exclusively manage all aspects of any such
syndication in consultation with you, including decisions as to the selection of
prospective Lenders to be approached, when they will be approached, when their
commitments will be accepted, which prospective Lenders will participate
(subject to your rights under the first sentence of this paragraph), the
allocation of the commitments and naming rights among the Lenders, and the
amount and distribution of fees to Lenders, it being understood and agreed that
we will not syndicate to (i) those persons that are competitors (to be defined
in the Loan Documents) of you or your subsidiaries or the Target and its
subsidiaries or (ii) such other persons, in the case of each of preceding
clauses (i) and (ii), identified in writing to the Arranger on or prior to our
execution of this Commitment Letter (and in the case of the persons identified
in writing to us under clause (ii), any of such person’s affiliates that are
reasonably identifiable on the basis of such affiliate’s name) (collectively,
the “Disqualified Lenders”); provided that a “competitor” or an affiliate of a
competitor shall not include any bona fide debt fund or investment vehicle
(other than a person who is separately identified by you to us prior to the date
hereof) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business which is managed, sponsored or advised by any person controlling,
controlled by or under common control with such competitor or affiliate thereof,
as applicable, and for which no personnel involved with the investment of such
competitor or affiliate thereof, as applicable, (i)

 

- 6 -



--------------------------------------------------------------------------------

makes any investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Acquiror or the Target or any
entity that forms part of the Acquiror’s or the Target’s business (including the
respective subsidiaries thereof). To assist us in the syndication efforts, you
agree to furnish, prepare and provide (and to use your commercially reasonable
efforts to cause the Acquired Business to prepare and provide) to us all
customary information with respect to the Company, the Transactions and the
other transactions contemplated hereby, including such Projections (defined
below) as any of us may reasonably request in connection with the syndication of
the Commitments and/or any extensions of credit made thereunder; provided that,
following the consummation of the Acquisition, you shall cause the Acquired
Business to prepare and provide us with such information.

(b) We intend to commence syndication efforts promptly upon your execution of
this Commitment Letter, and you agree to assist us until the date that is the
earlier of (i) 45 days after the Closing Date and (ii) the date on which a
Successful Syndication (as defined in the Fee Letter) is achieved but in no
event shall such date be earlier than the Closing Date (such earlier date
referred to in clause (i) and (ii), the “Syndication Date”). Such assistance
shall include:

(i) your using commercially reasonable efforts to ensure that syndication
efforts benefit from your and the Acquired Business’ existing relationships with
financial institutions and other prospective Lenders,

(ii) your providing direct contact between your senior management,
representatives and advisors, on the one hand, and the senior management
representatives and advisors of the proposed Lenders and rating agencies, on the
other hand (and (x) prior to the consummation of the Acquisition, your using
commercially reasonable efforts to cause, and (y) thereafter, your causing
direct contact between senior management, representatives and advisors of the
Acquired Business on the one hand, and the proposed Lenders and rating agencies,
on the other hand),

(iii) your assistance (and (x) prior to the consummation of the Acquisition,
your using commercially reasonable efforts to cause, and (y) thereafter, your
causing the Acquired Business to assist) in the preparation of customary
confidential information memoranda (the “Confidential Information Memorandum”),
and other marketing materials to be used in connection with the syndication of
the Commitments (together with the Confidential Information Memorandum, the
“Materials”) and including any versions of the Materials required pursuant to
paragraph (c) below,

(iv) your providing to us of copies of any due diligence reports or memoranda
prepared at your direction or any of your affiliates by legal, accounting, tax
or other third party advisors in connection with the Acquisition, subject to the
delivery by us to you and to any such preparers of customary non-disclosure
agreements as shall be reasonably requested,

(v) your causing us to receive for distribution to the prospective Lenders, at
least five business days prior to the Closing Date a copy of the credit
agreement in respect of the Facilities in the form agreed to by the Arranger and
the Borrowers,

(vi) your using commercially reasonable efforts to obtain prior to the
commencement of the Term Loan Marketing Period a public corporate rating and a
corporate

 

- 7 -



--------------------------------------------------------------------------------

family rating (but no specific rating in either case) for the Borrowers from
each of Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), respectively, and public facility ratings (but not a specific
ratings) from each of S&P and Moody’s for the Facilities, and

(vii) your hosting with us (and to the extent any of us requests that senior
management or representatives of the Target attend, you shall use your
commercially reasonably efforts to cause them to attend) of meetings with
prospective Lenders during regular business hours at such times and in such
places as mutually agreed.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, the successful completion of the syndication of the Facilities
shall not constitute a condition precedent to the availability and initial
funding of the Facilities on the Closing Date.

(c) You agree, at MLPFS’s request, to assist in the preparation of a version of
any Materials consisting exclusively of information and documentation that is
either (i) publicly available or (ii) not material with respect to the Company,
its affiliates or any of its or their respective securities for purposes of
Canadian or United States federal, state or provincial securities laws (such
information and Materials, “Public Information”). In addition, you agree that,
unless specifically labeled “Private – Contains Non-Public Information,” no
Materials disseminated to potential Lenders in connection with the syndication
of the Facilities, whether through an Internet website, electronically, in
presentations, at meetings or otherwise, will contain any Material Non-Public
Information (as defined below). Any information and documentation that is not
Public Information is referred to herein as “Material Non-Public Information.”
It is understood that in connection with your assistance described above,
customary authorization letters will be included in any information package and
presentation whereby you authorize the distribution of such information to
prospective Lenders, it being understood that (x) the authorization letter for
Public Information shall contain a representation by you to the Lenders that the
Public Information does not include any such Material Non-Public Information,
(y) each letter shall contain a customary “10b-5” representation, and (z) the
information package containing solely Public Information will contain customary
language exculpating us and our affiliates, with respect to any liability
related to the use of the contents of such information package or any related
marketing materials by any recipients thereof and exculpate you, the Target and
your and their respective affiliates with respect to any liability related to
the use of the contents of such information package or any related marketing
materials by any recipient thereof in violation of applicable law. You
acknowledge and agree that the following documents contain and shall contain
solely Public Information (unless you notify us promptly that any such document
contains Material Non-Public Information, including by e-mail): (i) drafts and
final term sheets and Definitive Debt Documents with respect to the Facilities,
(ii) administrative materials prepared by us for prospective Lenders (including
a lender meeting invitation, Lender allocations, if any, and funding and closing
memoranda), and (iii) term sheets and notification of changes in the terms of
the Facilities. If reasonably requested by us, you shall identify Public
Information by clearly and conspicuously marking the same as “PUBLIC”.

(d) You agree that all Materials and Information (as defined below) (including
draft and execution versions of the Definitive Debt Documents and draft or final
offering materials relating to contemporaneous securities issuances by the
Company) may, subject to the limitations

 

- 8 -



--------------------------------------------------------------------------------

in Section 9 of this Commitment Letter, be disseminated for syndication purposes
in accordance with our standard syndication practices (including through hard
copy and via one or more internet sites (including an IntraLinks, SyndTrak or
similar workspace), e-mail or other electronic transmissions). Without limiting
the foregoing, you authorize, and will use your commercially reasonable efforts
to obtain contractual undertakings from the Acquired Business to authorize, the
use of your and its logos in connection with any such dissemination. You further
agree that, at its expense, the Arranger may place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as the Arranger
may choose, and circulate similar promotional materials, after the closing of
the Transactions in the form of a “tombstone” or otherwise, containing
information customarily included in such advertisements and materials, including
(i) the names of the Company and its affiliates (or any of them), (ii) our and
our affiliates’ titles and roles in connection with the Transactions, and
(iii) the amount, type and closing date of such Transactions.

5. Information. You hereby represent and warrant that on the date hereof, on any
subsequent date when any Information (as defined below) or any Projections (as
defined below) is delivered or made available to us and on the Closing Date
(and, with respect to the Target and its subsidiaries, to the best of your
knowledge that):

(a) all written information and data other than the Projections (as defined
below), forward-looking information and information of a general economic or
industry-specific nature (including the Materials, the “Information”) that has
been or will be made available to us by or on behalf of you or any of your
representatives with respect to the Company is or will be, when furnished, when
taken as a whole, complete and correct in all material respects,

(b) none of the Information, when taken as a whole, shall, when furnished or on
the Closing Date and when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading, taken as a whole, in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto), and

(c) all projections and other forward-looking information that have been or will
be made available to any of us by or on behalf of you or the Acquired Business
or any of your or its respective representatives (collectively, the
“Projections”) have been or will be prepared in good faith based upon
(i) accounting principles consistent with the most recent historical audited
financial statements of the Acquiror or the Acquired Business (as applicable)
and (ii) assumptions that are believed by you to be reasonable at the time made
(it being understood that any such Projections are not to be viewed as facts,
are not a guarantee of financial performance and are subject to uncertainties
and contingencies, many of which are beyond your control, that no assurance can
be given that any particular Projections will be realized, that actual results
may differ and that such differences may be material).

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect if the Information or
Projections were then being furnished and such representations and warranties
were then being made, you shall, at such time, (i) with respect to Information
and/or Projections relating to you or your subsidiaries, supplement or cause to
be

 

- 9 -



--------------------------------------------------------------------------------

supplemented promptly such Information and/or Projections, as the case may be,
in order that such representations and warranties will be correct in all
material respects under those circumstances and (ii) with respect to Information
and/or Projections relating to the Target or its subsidiaries, cause (or if
prior to the Closing Date, use your commercially reasonable efforts to cause)
the Target to supplement such information in order that such representations and
warranties to your knowledge will be correct in all material respects under
those circumstances.

You shall be solely responsible for Information, including the contents of all
Materials. We (i) will be relying on Information and data provided by or on
behalf of you or the Acquired Business or any of your or its representatives or
otherwise available from generally recognized public sources, without having
independently verified the accuracy or completeness of the same, (ii) do not
assume responsibility for the accuracy or completeness of any such Information
and data and (iii) will not make an appraisal of your assets or liabilities or
the Acquired Business. You shall (i) furnish us with all Information and data
that we may reasonably request in connection with our activities on behalf of
you and your affiliates and the Acquired Business and (ii) provide us full
access, as reasonably requested, to your respective officers, directors,
employees and professional advisors and use commercially reasonable efforts to
provide us full access, as reasonably requested, to those of the Acquired
Business; provided that, following the consummation of the Acquisition, you
shall cause the Acquired Business to provide us full access, as reasonably
requested, to such persons or entities.

6. Clear Market. You agree that, from the date hereof until the Syndication Date
(or if later, the Closing Date), you and your subsidiaries will not, and you
will use commercially reasonable efforts to ensure that the Acquired Business
will not, directly or indirectly, (i) syndicate, place, sell or issue,
(ii) attempt or offer to syndicate, place, sell or issue, (iii) announce or
authorize the announcement of the syndication, placement, sale or issuance of,
or (iv) engage in discussions concerning the syndication, placement, offering,
sale or issuance of, any debt facility, or debt security of you, the Acquired
Business or any of your or its respective affiliates (other than the Debt
Financing contemplated hereby (including, without limitation, any securities
offering pursuant to the “market flex” provisions of the Fee Letter) or ordinary
course intercompany debt), including any renewals or refinancings of any
existing debt facility or debt securities, without the Arranger’s prior written
consent. Notwithstanding anything in this Commitment Letter to the contrary, the
provisions of this Section 6 shall not apply in the event of a material breach
by the Initial Lender of its funding obligations under this Commitment Letter.

7. Fees and Expenses. As consideration for the Commitments and our other
undertakings hereunder, you hereby agree to pay or cause to be paid to us the
fees, expenses and other amounts set forth in the Debt Financing Letters.

8. Indemnification and Waivers; Expense Reimbursement. You agree to indemnify
and hold harmless each of us, the Lenders and each of our and their respective
affiliates (including, without limitation, controlling persons) and each
director, officer, employee, advisor, agent, affiliate, successor, partner,
representative and assign of each of the foregoing (each an “Indemnified
Person”) from and against any and all actions, suits, investigation, inquiry,
claims, losses, damages, liabilities or proceedings of any kind or nature
whatsoever (each a “Claim”) which may be incurred by or asserted against or
involve any such Indemnified Person as a result of or arising out of or in any
way related to or resulting from the Debt Financing Letters, the

 

- 10 -



--------------------------------------------------------------------------------

Facilities, the use of proceeds thereof, the Transactions or the other
transactions contemplated hereby or thereby (regardless of whether any such
Indemnified Person is a party thereto and regardless of whether such matter is
initiated by a third party or otherwise) (any of the foregoing, a “Proceeding”),
and you agree to reimburse each Indemnified Person within ten days following
demand for any reasonable and documented (pursuant to a summary statement
thereof) legal or other out-of-pocket expenses incurred in connection with
investigating, defending, preparing to defend or participating in any such
Proceeding; provided, however, that no Indemnified Person will be indemnified
for any such cost, expense or liability to the extent determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, willful misconduct or bad faith of such
Indemnified Person, (ii) a material breach by an Indemnified Person of its
obligations under this Commitment Letter or the Fee Letter at a time when you
have not breached your obligations hereunder in any material respect, or (iii) a
dispute among Indemnified Parties not arising from any act or omission of you or
any of your affiliates (other than a claim against any Commitment Party solely
in its capacity as the Arranger or Agent or any similar capacity under the
Facilities). In the case of any Proceeding to which the indemnity in this
paragraph applies, such indemnity and reimbursement obligations shall be
effective, whether or not such Proceeding is brought by you, the Target, any of
your or their respective securityholders or creditors, an Indemnified Person or
any other person, or an Indemnified Person is otherwise a party thereto and
whether or not any aspect of the Debt Financing Letters, the Facilities or any
of the Transactions are consummated.

Notwithstanding any other provision of the Debt Financing Letters, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission, and
(ii) no Indemnified Person shall be liable (whether directly or indirectly, in
contract or tort or otherwise) for any indirect, special, punitive or
consequential damages in connection with any aspect of the Transactions or its
activities related to the Facilities.

You shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Claim in which any
Indemnified Person is or could be a party and as to which indemnification or
contribution could have been sought by such Indemnified Person hereunder whether
or not such Indemnified Person is a party to any Debt Financing Letter, unless
(i) such Indemnified Person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution have given
their prior written consent, which may be given or withheld in their sole
discretion or (ii) the settlement, compromise, consent or termination
(A) includes an express unconditional release of all Indemnified Persons and
their respective affiliates from all losses, claims, damages and liabilities,
directly or indirectly, arising out of, relating to, resulting from or otherwise
in connection with such Claim and (B) does not include any statement as to or
any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of any Indemnified Person.

In addition, you agree to indemnify the Indemnified Persons against any loss
incurred by any Indemnified Person as a result of any judgment or order being
given or made for any amount due hereunder and such judgment or order being
expressed and paid in a currency (the “Judgment Currency”) other than United
States dollars and as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the Judgment
Currency for the purpose of such judgment or order, and (ii) the rate of
exchange at

 

- 11 -



--------------------------------------------------------------------------------

which such Indemnified Person is able to purchase United States dollars with the
amount of the Judgment Currency actually received by such Indemnified Person.
The foregoing indemnity shall constitute a separate and independent obligation
of you and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, the relevant currency.

By executing this Commitment Letter, you agree to reimburse the Commitment
Parties from time to time on demand for all reasonable and documented
out-of-pocket fees and expenses (including, but not limited to, (a) the
reasonable fees, disbursements and other charges of White & Case LLP, as New
York counsel to the Arranger and the Administrative Agent, of Borden Ladner
Gervais LLP, as Canadian counsel to the Arranger and the Administrative Agent,
and of special and local counsel to the Lenders retained by the Arranger or the
Administrative Agent and (b) reasonable and documented due diligence expenses)
incurred in connection with the Facilities, the syndication thereof and the
preparation of the definitive documentation therefor, and with any other aspect
of the Transactions and any similar transaction and any of the other
transactions contemplated thereby. You acknowledge that we may receive a
benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

9. Confidentiality. This Commitment Letter and the Fee Letter are each delivered
to you on the understanding that neither this Commitment Letter, the Fee Letter,
the existence of this Commitment Letter or the Fee Letter nor any of their terms
or substance will be disclosed by you, directly or indirectly, to any other
person or entity except (a) as required by applicable law or compulsory legal
process (in which case you agree to inform each of us promptly thereof and to
cooperate with each of us in securing a protective order in respect thereof to
the extent lawfully permitted to do so), (b) to you and your officers,
directors, employees, stockholders, attorneys, accountants and advisors on a
confidential basis and only in connection with the Transactions, (c) Exhibit A
may be disclosed to rating agencies in connection with their review of the
Facilities or the Company, (d) the information contained in this Commitment
Letter (but not that contained in the Fee Letter) may be disclosed in any
Confidential Information Memorandum or in connection with the syndication of the
Facilities, (e) this Commitment Letter (but not the Fee Letter) may be disclosed
to the Acquired Business and their respective officers, directors, employees,
attorneys, accountants and advisors, in each case on a confidential basis and
only in connection with the Transactions, (f) this Commitment Letter and the
information contained in this Commitment Letter (but not the Fee Letter) may be
disclosed (i) to the extent required by the applicable rules of any national
securities exchange, and/or (ii) to the extent required by applicable U.S. or
Canadian securities laws, in connection with any Securities and Exchange
Commission or other national securities exchange filings relating to the
Acquisition and (g) to the extent portions thereof have been redacted in a
manner reasonably agreed by us, you may disclose the Fee Letter and each of the
contents thereof to the Acquired Business and their respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis and only in connection with the Transactions. You may also
disclose, on a confidential basis, the aggregate amount of fees payable under
the Fee Letter as part of a generic disclosure regarding sources and uses (but
without disclosing any specific fees set forth therein) in connection with the
syndication of the Facilities.

 

- 12 -



--------------------------------------------------------------------------------

Each Commitment Party and its affiliates shall use all information received by
it and them from you, the Acquired Business or your or its respective affiliates
and representatives in connection with the Transactions solely for the purposes
of providing the services contemplated by this Commitment Letter and shall treat
confidentially all such information; provided, however, that nothing herein
shall prevent any Commitment Party from disclosing any such information (a) to
Moody’s and S&P, (b) to any Lenders or participants or prospective Lenders or
participants (other than Disqualified Lenders), or to any potential counterparty
(or its advisors) to any swap or derivative transaction relating to the
Acquiror, the Target or any of their respective affiliates or any of their
respective obligations, (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable law, rule or
regulations (in which case we will promptly notify you, in advance, to the
extent permitted by law, rule or regulation), (d) upon the request or demand of
any governmental or regulatory authority (including any self-regulatory
authority) having jurisdiction over any Commitment Party or any of its
affiliates or upon the good faith determination by counsel of any Commitment
Party that such information should be disclosed in light of ongoing oversight or
review by any governmental or regulatory authority (including any
self-regulatory authority) having jurisdiction over such Commitment Party or its
affiliates (in which case such Commitment Party shall, except with respect to
any audit or examination conducted by accountants or any governmental regulatory
authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent lawfully permitted to do so), (e) to the officers,
directors, employees, legal counsel, independent auditors, professionals and
other experts or agents of us (collectively, “Representatives”) on a reasonable
“need-to-know” basis in connection with the Transactions and who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (f) to any of
the Commitment Parties’ respective affiliates, or Representatives of such
affiliates (provided that any such affiliate or Representative is advised of its
obligation to retain such information as confidential, and each Commitment Party
shall be responsible for its affiliates’ and its affiliates’ Representatives’
compliance with this paragraph) solely in connection with the Transactions,
(g) to the extent any such information is or becomes publicly available other
than by reason of disclosure by any Commitment Party, its affiliates or
Representatives in breach of this Commitment Letter, (h) to establish a “due
diligence” defense, if applicable, (i) to enforce their respective rights
hereunder or under the Fee Letter, (j) as is expressly contemplated under the
last sentence of Section 4(d) above and Section 12(f) below and (k) to the
extent that such information is or was received by such Commitment Party from a
third party that is not to such Commitment Party’s knowledge subject to
confidentiality obligations to you;  provided that the disclosure of any such
information to any Lenders or prospective Lenders, participants or prospective
participants referred to above or to any potential counterparty to any swap or
derivative transaction relating to the Acquiror, the Target or any of their
respective affiliates or any of their respective obligations shall be made
subject to the acknowledgment and acceptance by such Lenders or prospective
Lenders, participant or prospective participant or counterparty (as applicable)
that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and us, including, without limitation, as agreed in
any confidential information memorandum or other marketing materials) in
accordance with our standard syndication processes or customary market standards
for dissemination of such type of information. Our obligations under this
paragraph shall automatically terminate and be superseded by the confidentiality
provisions in

 

- 13 -



--------------------------------------------------------------------------------

the Definitive Debt Documents upon the execution and delivery thereof and in any
event shall terminate on the first anniversary of the date hereof.

10. Conflicts of Interest; Absence of Fiduciary Relationship. You acknowledge
and agree that:

(a) each Commitment Party and/or its affiliates and subsidiaries (each an
“Arranger Group” and collectively the “Arranger Groups”), in its and their
respective capacities as principal or agent are involved in a wide range of
commercial banking and investment banking activities globally (including
investment advisory, asset management, research, securities issuance, trading,
and brokerage) from which conflicting interests or duties may arise and,
therefore, conflicts may arise between (i) its and their interests and duties
hereunder and (ii) the duties or interests or other duties or interests of
another member of such Commitment Party’s Arranger Group,

(b) each Commitment Party and any other member of such Commitment Party’s
Arranger Group may, at any time, (i) provide services to any other person,
(ii) engage in any transaction (on its own account or otherwise) with respect to
you or any member of the same group as you or (iii) act in relation to any
matter for any other person whose interests may be adverse to such Commitment
Party or any member of its Arranger Group (a “Third Party”), and may retain for
such Commitment Party’s or any of its Arranger Group’s own benefit any related
remuneration or profit, notwithstanding that a conflict of interest exists or
may arise and/or any member of any such Arranger Group is in possession or has
come or comes into possession (whether before, during or after the consummation
of the transactions contemplated hereunder) of information confidential to you;
provided that such confidential information shall not be used by any Commitment
Party or any other member of its Arranger Group in performing services or
providing advice to any Third Party. You accept that permanent or ad hoc
arrangements/information barriers may be used between and within each Commitment
Party’s divisions or divisions of other members of such Commitment Party’s
Arranger Group for this purpose and that locating directors, officers or
employees in separate workplaces is not necessary for such purpose,

(c) information that is held elsewhere within any Commitment Party or its
Arranger Group, but of which none of the individual directors, officers,
employees or other individuals having primary responsibility for the
consummation of the transactions contemplated by this Commitment Letter actually
has knowledge (or can properly obtain knowledge without breach of internal
procedures), shall not for any purpose be taken into account in determining our
responsibilities to you hereunder,

(d) no Commitment Party and no other member of its Arranger Group shall have any
duty to disclose to you, or utilize for your benefit, any non-public information
acquired in the course of providing services to any other person, engaging in
any transaction (on such Commitment Party’s or any of its affiliates’ own
account or otherwise) or otherwise carrying on its or their business,

(e) (i) no Commitment Party nor any of our affiliates has assumed any advisory
responsibility or any other obligation in favor of the Company or any of its
affiliates except the obligations expressly provided for under the Debt
Financing Letters and except as agreed

 

- 14 -



--------------------------------------------------------------------------------

between you and any Commitment Party in a separate engagement letter, (ii) each
Commitment Party and its affiliates, on the one hand, and the Company and its
affiliates, on the other hand, have an arm’s-length business relationship that
does not directly or indirectly give rise to, nor does the Company or any of its
affiliates rely on, any advisory, fiduciary or agency relationship or any
fiduciary or other implied duty on the part of such Commitment Party or any of
its affiliates and (iii) each Commitment Party is (and is affiliated with) a
full service financial firm and as such may effect from time to time
transactions for its own account or the account of customers, and hold long or
short positions in debt, equity-linked or equity securities or loans of
companies that may be the subject of the transactions contemplated by this
Commitment Letter (and, in particular, the Arranger and any other member of its
Arranger Group may at any time hold debt or equity securities for our or its own
account in the Company). With respect to any securities and/or financial
instruments so held by any Commitment Party, any of its affiliates or any of its
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of
such rights, in its sole discretion. You hereby waive and release, to the
fullest extent permitted by law, any claims you have, or may have, with respect
to (i) any breach or alleged breach of fiduciary duty (and agree that the
Commitment Parties shall have no liability (whether direct or indirect) to you
in respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of you, including your stockholders,
employees or creditors) or (ii) any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from any
Commitment Party’s failure or the failure of any of its affiliates to bring such
transactions, activities, investments or holdings to your attention,

(f) none of us nor any of our affiliates is advising you as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by the Debt Financing Letters, and none of us nor any of our
affiliates shall have responsibility or liability to you with respect thereto.
Any review by any of us, or on behalf of any of us, of the Company, the
Transactions, the other transactions contemplated by the Debt Financing Letters
or other matters relating to such transactions will be performed solely for our
benefit and shall not be on behalf of you or any of your affiliates, and

(g) you acknowledge that you have been advised of the role of MLPFS and/or its
affiliates as financial advisors to you in connection with the Transactions and
that, in such capacity, MLPFS is not advising you to enter this Commitment
Letter or the Fee Letter or advising you with respect to any financing
contemplated herein and therein. You acknowledge and agree that you (together
with your legal and other advisors) are independently evaluating this Commitment
Letter, the Fee Letter and any provision of financing contemplated herein and
therein and are fully aware of any conflicts of interest which may exist as a
result of MLPFS’s engagement hereunder and the engagement of MLPFS or any of its
affiliates as financial advisor to you. You acknowledge and agree to such
retentions, and further agree not to assert any claim you might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of MLPFS or any of its affiliates
as financial advisor to you in connection with the Transactions and, on the
other hand, MLPFS’s engagement hereunder or any arrangement, underwriting or
provision by it of any financing in connection with the Transactions.

 

- 15 -



--------------------------------------------------------------------------------

11. Choice of Law; Jurisdiction; Waivers. The Debt Financing Letters, and any
claim, controversy or dispute arising under or related to the Debt Financing
Letters (whether in contract or tort or otherwise), shall be governed by, and
construed in accordance with, the laws of the State of New York, provided,
however, that the interpretation of the definition of Target Material Adverse
Effect (and whether or not a Target Material Adverse Effect has occurred),
(b) the determination of the accuracy of any Specified Purchase Agreement
Representations and whether as a result of any inaccuracy of any Specified
Purchase Agreement Representations you have (or your applicable affiliate has)
the right (determined without regard to any notice requirement) to terminate
your (or its) obligations under the Acquisition Agreement or decline to
consummate the Acquisition as a result of a breach of such representations and
warranties and (c) the determination of whether the Acquisition is consummated
in accordance with the terms of the Acquisition Agreement shall, in each case,
be governed by, and construed and interpreted in accordance with the laws of
Delaware without giving effect to any choice or conflict of laws provision or
rule (whether Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the laws of Delaware. To
the fullest extent permitted by applicable law, each of the parties hereto
hereby irrevocably submit to the exclusive jurisdiction of any New York State
court or federal court sitting in the Borough of Manhattan in New York City in
respect of any claim, suit, action or proceeding arising out of or relating to
the provisions of any Debt Financing Letter (whether in law or equity, whether
in contract or in tort or otherwise) and irrevocably agree that all claims in
respect of any such claim, suit, action or proceeding may be heard and
determined only in any such court and that service of process therein may be
made by certified mail, postage prepaid, to the respective addresses set forth
above and further agree that suit for the recognition or enforcement of any
judgment obtained in any such New York State or federal court may be brought in
any other court of competent jurisdiction. You and we hereby waive, to the
fullest extent permitted by applicable law, any objection that you or any of us
may now or hereafter have to the laying of venue of any such claim, suit, action
or proceeding brought in any such court, and any claim that any such claim,
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

You hereby irrevocably appoint Mitel US Holdings, Inc., having offices on the
date hereof at 1146 North Alma School Road, Mesa, Arizona 85201 (the “Process
Agent”), as your agent to receive on your behalf service of the summons and
complaint and any other process which may be served in any action or proceeding
brought in any New York State court or United States Federal court sitting in
the Borough of Manhattan in New York City, and any appellate court from any
thereof. Such service may be made by mailing or delivering a copy of such
process to you, in care of the Process Agent at the address specified above, and
you hereby irrevocably authorize and direct the Process Agent to accept such
service on your behalf.

YOU AND WE HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, SUIT, ACTION OR PROCEEDING
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THE DEBT FINANCING LETTERS, ANY OF THE TRANSACTIONS OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

The provisions of this Section 11 are intended to be effective upon the
execution of this Commitment Letter without any further action by you or any of
us, and the introduction of a true

 

- 16 -



--------------------------------------------------------------------------------

copy of this Commitment Letter into evidence shall be conclusive and final
evidence as to such matters.

12. Miscellaneous.

(a) This Commitment Letter may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile, PDF or other electronic transmission
will be effective as delivery of a manually executed counterpart hereof.

(b) You may not assign any of your rights, or be relieved of any of your
obligations, under this Commitment Letter without the prior written consent of
each Commitment Party, which may be given or withheld in its sole discretion
(and any purported assignment without such consent, at our sole option, shall be
null and void). Each of us may at any time and from time to time assign all or
any portion of our respective Commitments hereunder to one or more of our
affiliates or to one or more Lenders (other than Disqualified Lenders),
whereupon we shall be released from the portion of such Commitments hereunder so
assigned; provided that such assignment shall not relieve us of our obligation
to fund on the Closing Date the portion of such Commitments so assigned to the
extent such assignee fails, upon satisfaction or waiver by us of all conditions
to the making of the initial extensions of credit on the Closing Date in
accordance with the terms of this Commitment Letter, to fund such assigned
Commitments on the Closing Date;  provided, further, that MLPFS may, without
notice to you, assign its rights and obligations under this Commitment Letter to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date hereof. Any and all obligations
of, and services to be provided by, each of us hereunder (including the
Commitments) may be performed, and any and all of our rights hereunder may be
exercised, by or through any of our affiliates or branches and we reserve the
right to allocate, in whole or in part, to our affiliates or branches certain
fees payable to us in such manner as we and our affiliates may agree in our and
their sole discretion. You further acknowledge, subject to Section 9, that we
may share with any of our affiliates, and such affiliates may share with us, any
information relating to the Transactions, you or the Acquired Business (and your
and their respective affiliates), or any of the matters contemplated in the Debt
Financing Letters.

(c) This Commitment Letter has been and is made solely for the benefit of you,
each of us and the Indemnified Persons and your, each of our and their
respective successors and permitted assigns, and nothing in this Commitment
Letter, expressed or implied, is intended to confer or does confer on any other
person or entity any rights or remedies under or by reason of this Commitment
Letter or your and each of our agreements contained herein.

(d) The Debt Financing Letters set forth the entire understanding of the parties
hereto as to the scope of the Commitments and our obligations hereunder and
thereunder. The Debt Financing Letters supersede all prior understandings and
proposals, whether written or oral, between any of us and you relating to any
financing or the transactions contemplated hereby and thereby.

 

- 17 -



--------------------------------------------------------------------------------

(e) You acknowledge that each of us and our affiliates may be arranging or
providing (or contemplating arranging or providing) a committed form of
acquisition financing or other services (including financial advisory services)
to other potential purchasers of the Acquired Business and that, in such
capacities, we and our affiliates may acquire information about the Acquired
Business, the Acquisition, and such other potential purchasers and their
strategies and proposals, but that nonetheless neither we nor our affiliates
shall have any obligation to disclose to you or your affiliates the substance of
such information or the fact that we or our affiliates are in possession
thereof.

(f) You agree that each of us or any of our affiliates may disclose information
about the Transactions to market data collectors and similar service providers
to the financing community.

(g) We hereby notify you and, upon its becoming bound by the Definitive Debt
Documents, each other Borrower and Guarantor under the Facilities, that pursuant
to the requirements of the USA PATRIOT Act, Pub. L. 107-56 (signed into law
October 26, 2001) (as amended or reauthorized from time to time, the “Patriot
Act”), the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), and other “know-your-customer”, anti-money laundering and
anti-terrorist rules and regulations, each of the Commitment Parties and each
Lender may be required to obtain, verify and record information that identifies
each Borrower and Guarantor under the Facilities, which information includes the
name, address, tax identification number, information concerning its direct and
indirect holders of equity interests and other persons exercising control over
it, and its and their respective directors and officers, and other information
regarding each Borrower and Guarantor under the Facilities that will allow such
Commitment Party or such Lender to identify each Borrower and Guarantor under
the Facilities in accordance with the Patriot Act, the Proceeds of Crime  (Money
Laundering) and Terrorist Financing Act (Canada) or other such legislation. This
notice is given in accordance with the requirements of the Patriot Act and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and is
effective as to each Commitment Party and each Lender. You agree that we shall
be permitted to share any or all such information with the Lenders.

13. Amendment; Waiver. This Commitment Letter may not be modified or amended
except in a writing duly executed by the parties hereto. No waiver by any party
of any breach of, or any provision of, this Commitment Letter shall be deemed a
waiver of any similar or any other breach or provision of this Commitment Letter
at the same or any prior or subsequent time. To be effective, a waiver must be
set forth in writing signed by the waiving party and must specifically refer to
this Commitment Letter and the breach or provision being waived.

14. Surviving Provisions. Notwithstanding anything to the contrary in this
Commitment Letter, except as set forth in the immediately succeeding sentence:
(i) Sections 2 and 7 to and including 15 hereof shall survive the expiration or
termination of this Commitment Letter, regardless of whether the Definitive Debt
Documents have been executed and delivered or the Transactions consummated, and
(ii) Sections 4, 5 and 6 to and including 14 hereof shall survive execution and
delivery of the Definitive Debt Documents and the consummation of the
Transactions. Upon execution and delivery of the Definitive Debt Documents and
the payment of all amounts owing at such time hereunder and under the Fee
Letter, except as otherwise provided in the immediately preceding sentence, the
provisions of this Commitment Letter shall

 

- 18 -



--------------------------------------------------------------------------------

be superseded in their entirety by those set forth in the Definitive Debt
Documents. Each of the Acquiror and MLPFS hereby acknowledges and agrees that
the Engagement Letter (the “Prior Engagement Letter”) dated as of March 29, 2016
between the Acquiror and MLPFS is hereby terminated in its entirety. The
provisions in the Prior Engagement Letter that survive termination of the Prior
Engagement Letter pursuant to the terms of Section 9 of the Prior Engagement
Letter shall so survive such termination with the exception of Sections 1 and
7(d) of the Prior Engagement Letter which shall not survive such termination
notwithstanding Section 9 of the Prior Engagement Letter.

15. Acceptance, Expiration and Termination. Please indicate your acceptance of
the terms of the Debt Financing Letters by returning to each of us executed
counterparts of the Debt Financing Letters not later than 11:59 p.m., New York
City time, on April 15, 2016 (the “Deadline”). The Debt Financing Letters are
conditioned upon your contemporaneous execution and delivery to each of us, and
the contemporaneous receipt by each of us, of executed counterparts of each Debt
Financing Letter on or prior to the Deadline. This Commitment Letter will expire
at such time in the event that you have not returned such executed counterparts
to us by such time. Thereafter, except with respect to any provision that
expressly survives pursuant to Section 14, this Commitment Letter (but not the
Fee Letter) will terminate automatically on the earliest of (i) the date of
termination or abandonment of the Acquisition Agreement, (ii) the closing of the
Acquisition, (iii) the acceptance by the Target or any of its affiliates (or any
of their respective equityholders) of an offer for all or any substantial part
of the capital stock or property and assets of the Acquired Business (or any
parent company thereof) other than as part of the Transactions or (iv) 5:00
p.m., New York City time, on October 15, 2016. In addition, the commitments of
the Initial Lender with respect to the Term Loans shall be reduced on each date
of funding of the Term Loans and/or issuance of Senior Secured Notes (as defined
in the Fee Letter), whether in escrow or otherwise, in each case on a
dollar-for-dollar basis in the amount of such Term Loans and/or Senior Secured
Notes (as applicable) so funded.

Each of the parties hereto agrees that (i) this Commitment Letter constitutes a
legal, valid and binding obligation of such parties, enforceable against such
parties in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law) with respect to the
subject matter herein and therein (including an obligation to negotiate in good
faith)), it being acknowledged and agreed that (a) the funding of the Facilities
is subject to the conditions specified herein, including the execution and
delivery of the definitive documentation for the Facilities by the Borrowers and
the Guarantors and (b) the commitment provided hereunder is subject only to
those conditions set forth in Section 3 of this Commitment Letter and in Exhibit
B and Exhibit C to this Commitment Letter and (ii) the Fee Letter constitutes a
legal, valid and binding obligation of such parties, enforceable against such
parties in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law)).

[Remainder of page intentionally blank]

 

- 19 -



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Vikas Singh

  Name:   Vikas Singh   Title:   Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Vikas Singh

  Name:   Vikas Singh   Title:   Director

 

[Project Planet – Commitment Letter (2016)]



--------------------------------------------------------------------------------

Accepted and agreed to as of the

date first above written:

 

MITEL NETWORKS CORPORATION By:  

/s/ Steve Spooner

  Name:   Steve Spooner   Title:   CFO

 

[Project Planet – Commitment Letter (2016)]



--------------------------------------------------------------------------------

EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF $1,085.0 MILLION FACILITIES

Set forth below is a summary of the principal terms of the Term Loan Facility
and Revolving Credit Facility and the documentation related thereto. Capitalized
terms used and not otherwise defined in this Exhibit A have the meanings set
forth elsewhere in this Commitment Letter.

 

I.      Parties

 

Borrowers

  (a) Mitel Networks Corporation (the “Acquiror”), in its capacity as a borrower
under the below-defined Revolving Credit Facility, (b) Mitel US Holdings, Inc.
(“MUSHI”), in its capacity as a borrower under the below-defined Term Loan
Facility and under the Revolving Credit Facility (in each case, on a joint and
several basis with US Holdings (as defined below)) and (c) (i) a newly-formed,
wholly owned subsidiary of the Acquiror organized under the laws of Delaware and
the direct owner of all of the equity interests in Merger Sub (and after the
consummation of the Acquisition, the Target) (“US Holdings”) or (ii) Merger Sub
(or on and from the consummation of the Acquisition, the Target as survivor
thereof), in its capacity as a borrower under the Term Loan Facility and under
the Revolving Credit Facility (in each case, on a joint and several basis with
MUSHI) (each a “Borrower” and collectively, the “Borrowers”).

Guarantors

  Each Borrower and each of the Acquiror’s existing or subsequently acquired or
created direct and indirect wholly-owned subsidiaries (other than (a) immaterial
subsidiaries (to be defined in a mutually acceptable manner as to individual and
aggregate revenues, Consolidated EBITDA or assets excluded consistent with the
Documentation Principles), (b) any subsidiary that is prohibited by applicable
law, rule or regulation existing on the Closing Date or by applicable law, rule
or regulation or by any contractual obligation (other than any contractual
obligation solely in favor of the Acquiror or any subsidiary thereof) existing
at the time of acquisition thereof after the Closing Date (to the extent such
contractual obligation was not created in contemplation of the Transactions or
such acquisition, as applicable) for so long as such prohibition exists, in each
case from guaranteeing the Facilities, or (c) any subsidiary to the extent such
subsidiary providing a guarantee may result in an adverse

 

Exhibit A-1



--------------------------------------------------------------------------------

  tax consequence to the Borrowers or any of their subsidiaries (including as a
result of the operation of Section 956 of the U.S. Internal Revenue Code (the
“Code”) or any similar law or regulation in any applicable jurisdiction) as
reasonably determined by the Borrowers) (collectively, the “Guarantors;” the
Borrowers and the Guarantors, collectively, the “Credit Parties”).

Sole Lead Arranger and Sole Bookrunner

  Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and/or one
or more of its designees approved by the Borrowers (in such capacities, the
“Arranger”). The Arranger will perform the duties customarily associated with
such roles.

Administrative Agent

  Bank of America, N.A. (“Bank of America”) and/or one or more of its designees
approved by the Borrowers (in such capacity, the “Administrative Agent”);
provided that as used herein and in any Loan Documents, for purposes of actions
to be taken, notices to be received or payments to be made in respect of
Canadian Dollar denominated Revolving Credit Loans, Swing Line Loans and Letters
of Credit, the term “Administrative Agent” shall mean Bank of America, N.A.
(Canada Branch). The Administrative Agent will perform the duties customarily
associated with such role.

Collateral Agent

  Bank of America and/or one or more of its designees approved by the Borrowers
(in such capacity, the “Collateral Agent”). The Collateral Agent will perform
the duties customarily associated with such role.

Lenders

  A syndicate of banks, financial institutions and other entities (including
Bank of America) (collectively, the “Lenders”) identified by the Arranger in
consultation with the Borrowers and, with respect to the Revolving Credit
Facility only, subject to the Borrowers’ consent (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood and agreed
that the Arranger will not syndicate to Disqualified Lenders.

Closing Date

  The date, on or before the date on which the Commitments are terminated in
accordance with Section 15 of the Commitment Letter, on which the Acquisition is

 

Exhibit A-2



--------------------------------------------------------------------------------

  consummated and the initial funding of the Facilities has occurred (the
“Closing Date”).

Loan Documents

  The definitive documentation governing or evidencing the Facilities and the
Guarantees and Collateral documents described herein (collectively, the “Loan
Documents”), which may, if agreed by the Administrative Agent and the Borrowers
in consultation with applicable local counsel, include (for the avoidance of
doubt), documentation that has been executed in connection with the Existing
Credit Agreement (as defined below), as well as any amendments, restatements,
supplements or other modifications with respect thereto.

II.     Types and Amounts of Facilities

Term Loan Facility

 

A senior secured first lien term loan facility in an aggregate principal amount
equal to $1,050.0 million (as such amount may be increased by the amount of any
Flex Term Loans) (the “Term Loan Facility”) (the loans thereunder, the “Term
Loans”).

 

The full amount of the Term Loan Facility (other than any Incremental Term
Loans) shall be drawn by the Acquiror in U.S. dollars in a single drawing on the
Closing Date. Amounts borrowed under the Term Loan Facility that are repaid or
prepaid may not be reborrowed.

Final Maturity and Amortization of Term Loan Facility

 

The Term Loan Facility will mature on the date that is 6 years after the Closing
Date and will amortize as follows: (i) $0 with respect to each of the first two
full first fiscal quarters occurring after the Closing Date, (ii) $25.0 million
with respect to each of the next eight full fiscal quarters, (iii) $31.25
million with respect to each of the next eight full fiscal quarters, (iv) $37.5
million with respect to each subsequent full fiscal quarter, with the balance
payable on the sixth anniversary of the Closing Date.

 

Notwithstanding any of the foregoing, the Loan Documents shall provide the right
for individual Lenders under the Term Loan Facility to agree to extend the
maturity date of the outstanding Term Loans upon the request of the applicable
Borrower and without the consent of any other Lender pursuant to customary
procedures to be agreed (any such loans that have been so extended, the
“Extended Term Loans”); it being understood that each Lender under the
applicable tranche

 

Exhibit A-3



--------------------------------------------------------------------------------

 

or tranches that are being extended shall have the opportunity to participate in
such extension on the same terms and conditions as each other Lender in such
tranche or tranches; provided, that it is understood that no existing Lender
will have any obligation to commit to any such extension. The terms of the
Extended Term Loans shall be substantially similar to the Term Loans except for
interest rates, fees, amortization (so long as, prior to the final stated
maturity of the Term Loans, the amortization of such Extended Term Loans does
not exceed equal quarterly installments in an aggregate annual amount equal to
1% of the original principal amount of the Extended Term Loans), final maturity
date, provisions requiring optional and mandatory prepayments to be directed
first to the non-extended Term Loans prior to being applied to Extended Term
Loans and certain other provisions to be agreed,  provided that the Extended
Term Loans shall not benefit from Guarantees or Collateral that do not also
benefit the existing Term Loans, and further provided that other terms of the
Extended Term Loans may differ from the Term Loans to the extent such
differences do not apply until after the final stated maturity of the Term
Loans.

 

The Administrative Agent and Borrowers shall be permitted to effect such
amendments to the Loan Documents as may be necessary or appropriate to give
effect to the immediately preceding paragraph, including conforming amendments
(which may be in the form of an amendment and restatement), without the consent
of each Lender, other than the Lenders agreeing to extend such Extended Term
Loans.

Incremental Credit Facilities

  The Borrowers shall have the right to increase the size of the Term Loan
Facility and/or the Revolving Credit Facility ((x) with respect to the Term Loan
Facility, “Incremental Term Loan Commitments” and such new loans, “Incremental
Term Loans” and (y) respect to the Revolving Credit Facility, “Incremental
Revolving Commitments” and such new loans, “Incremental Revolving Credit Loans”;
each of the Incremental Term Loans and Incremental Revolving Commitments may
hereinafter be referred to as the “Incremental Facility”), at any time after the
Closing Date from willing Lenders and/or eligible assignees up to an aggregate
total principal amount not to exceed the sum of (A) $200.0 million plus (B) an
additional amount if, after giving effect to the incurrence of such additional
amount (and with respect to any Incremental Revolving Commitments, assuming the

 

Exhibit A-4



--------------------------------------------------------------------------------

  same are fully drawn, and, in each case, without “netting” cash proceeds of
any Incremental Facilities), the consolidated total net leverage ratio would not
exceed 2.00:1.00, subject to the following:   (i)   no default or event of
default has occurred and is continuing, or would immediately occur after giving
effect to, such Incremental Term Loan Commitments, Incremental Revolving
Commitments and the proposed Incremental Term Loans and Incremental Revolving
Credit Loans, as applicable,   (ii)   the Borrowers shall have certified to the
Administrative Agent that the full amount of the respective Incremental Term
Loans or Incremental Revolving Credit Loans may be incurred without violating
the terms of the Facilities,   (iii)   the Incremental Term Loans shall have a
maturity no earlier than the Term Loan Facility and shall have a weighted
average life to maturity no shorter than the Term Loan Facility,   (iv)   the
initial yield (to be defined to include all applicable margin, interest rate
floors, upfront fees, original issue discount or similar yield-related
discounts, deductions or payments, but excluding any customary arrangement or
similar fees in connection therewith that are not paid to all of the Lenders
providing the Incremental Term Loans or the Incremental Revolving Commitments,
as applicable) of the Incremental Term Loans or the Incremental Revolving Credit
Loans, as applicable, shall be no greater than 0.50% per annum higher than the
corresponding all-in yield applicable to the existing Term Loan Facility or the
Revolving Credit Facility, as applicable (or, if such initial yield on the
Incremental Term Loans or Incremental Revolving Credit Loans, as applicable,
exceeds the all-in yield on the existing Term Loan Facility or the Revolving
Credit Facility, as applicable, then the interest rate margin for the existing
Term Loan Facility or the Revolving Credit Facility, as applicable, shall
automatically be increased to equal such initial yield on the Incremental Term
Loans or the Incremental Revolving Credit Loans, as applicable, less

 

Exhibit A-5



--------------------------------------------------------------------------------

    0.50%),   (v)   the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) immediately prior
to, and immediately after giving effect to, the incurrence of such Incremental
Term Loans or Incremental Revolving Commitments or Incremental Revolving Credit
Loans (although any representations and warranties which expressly relate to a
given date or period shall be required to be true and correct in all material
respects (without duplication of any materiality qualifiers set forth therein)
as of the respective date or for the respective period, as the case may be),  
(vi)   the terms of the Incremental Term Loan Commitments and Incremental Term
Loans shall be otherwise reasonably satisfactory in all respects to the
Administrative Agent to the extent that such terms, except to the extent set
forth above, are not consistent with the Term Loan Facility,   (vii)   any
Incremental Revolving Commitment will be documented solely as an increase to the
commitments with respect to the Revolving Credit Facility, without any change in
terms except as set forth above, and   (viii)   any such Incremental Term Loans
shall benefit from the same (or lesser) guarantees as, and be secured on a pari
passu basis by the same (or lesser) Collateral (as defined below) securing the
Term Loan Facility, as applicable.  

None of the existing Lenders under the Facilities will be required to provide
any Incremental Term Loan Commitments or Incremental Revolving Commitments, and
any decision whether or not to do so by any such Lender shall be made at the
sole discretion of such Lender.

 

For purposes of this Commitment Letter, unless the context otherwise requires,
Incremental Term Loans shall constitute “Term Loans” and shall be subject to the
provisions of this Commitment Letter (including mandatory prepayment
requirements) to the same extent as

 

Exhibit A-6



--------------------------------------------------------------------------------

  Term Loans, except as provided otherwise herein.

Revolving Credit Facility

 

A senior secured first lien revolving credit facility (the “Revolving Credit
Facility” and, together with the Term Loan Facility, the “Facilities”) in an
aggregate principal amount equal to $35.0 million (with the loans thereunder
referred to herein as the “Revolving Credit Loans” and, together with the Term
Loans, the “Loans”); provided that the aggregate principal amount of the
Revolving Credit Facility may be increased to an amount not exceeding $100.0
million if and to the extent that commitments with respect to such excess amount
are received from Lenders acceptable to the Arranger during the primary
syndication of the Facilities (it being understood and agreed that nothing
herein shall constitute a commitment on the part of any Commitment Party with
respect to such increased portion of the Revolving Credit Facility, and that any
such increased commitments under the Revolving Credit Facility shall be undrawn
at closing). Amounts repaid under the Revolving Credit Facility may be
reborrowed, subject to the limitations set forth herein.

 

The Revolving Credit Facility will be available in U.S. dollars;  provided that
Borrowings, Letters of Credit and Swing Line Loans under the Revolving Credit
Facility will be available to the Acquiror in Canadian Dollars.

Maturity of Revolving Credit Facility

  The Revolving Credit Facility shall be available to each applicable Borrower
on a revolving basis during the period commencing on the Closing Date (subject
to the limitations set forth under the caption “Use of Proceeds” set forth
below) and ending on the 5th anniversary of the Closing Date (the “Revolving
Credit Termination Date”).

Letters of Credit

  A portion of the Revolving Credit Facility not in excess of an amount to be
mutually agreed shall be available for the issuance of standby letters of credit
(the “Letters of Credit”) by Bank of America (the “Issuing Lender”), which
Letters of Credit shall be risk participated to all Lenders with commitments
under the Revolving Credit Facility on a pro rata basis, to support obligations
of the Borrowers and their wholly owned subsidiaries reasonably satisfactory to
the Issuing Lender. The face amount of any outstanding Letters of Credit will
reduce availability under the Revolving Credit Facility on a dollar-for-dollar
basis. No Letter of Credit shall have an expiration date after the earlier of
(i) one year after the date of issuance and (ii) five business days prior to the
Revolving Credit

 

Exhibit A-7



--------------------------------------------------------------------------------

 

Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the automatic renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above).

 

Drawings under any Letter of Credit shall be reimbursed by the Borrowers
(whether with any Borrower’s own funds or with the proceeds of Revolving Credit
Loans) on the immediately succeeding business day. To the extent that the
Borrowers do not so reimburse the Issuing Lender, the Lenders under the
Revolving Credit Facility shall be irrevocably and unconditionally obligated to
reimburse the Issuing Lender on a pro rata basis based on their respective
Revolving Credit Facility commitments.

Swing Line Loans

  A portion of the Revolving Credit Facility not in excess of an amount to be
mutually agreed shall be available on same-day notice for swing line loans (the
“Swing Line Loans”) from Bank of America (in such capacity, the “Swing Line
Lender”). Except as otherwise provided herein, any such Swing Line Loans will
reduce availability under the Revolving Credit Facility on a dollar-for-dollar
basis. Each Lender under the Revolving Credit Facility shall acquire an
irrevocable and unconditional pro rata participation in each Swing Line Loan.

Currency Matters

 

Revolving Credit Loan fundings and payments in respect of non-U.S. dollar loans
will be made in Canadian Dollars. All unreimbursed Letter of Credit draws to be
funded by the Lenders under the Revolving Credit Facility will be immediately
due and payable in the same currency in which such draws were made.

 

In the case of Revolving Credit Loans and Letters of Credit denominated in
Canadian Dollars, the Administrative Agent will at periodic intervals, and may,
at its discretion, at other times, recalculate the aggregate exposure under such
loans and Letters of Credit denominated in Canadian Dollars and outstanding
under the Revolving Credit Facility at any time to account for fluctuations in
exchange rates affecting the Canadian Dollar. All calculations by the
Administrative Agent of foreign currency equivalents will be based on its spot
foreign exchange rates at the time of calculation. If, as a result of any such
recalculation, the aggregate exposure in respect of obligations outstanding
under the Revolving Credit Facility exceeds an amount equal to 102 % of

 

Exhibit A-8



--------------------------------------------------------------------------------

  aggregate Revolving Credit Facility commitments, the Borrowers will prepay
Revolving Credit Loans and other obligations and, if applicable, cash
collateralize Letters of Credit in the amount necessary to eliminate such
excess.

Use of Proceeds

 

The proceeds of the Term Loans borrowed on the Closing Date will be used
directly or indirectly to finance, in part, purchase of the Shares pursuant to
the Acquisition and the cash out of outstanding stock options and certain other
equity incentives issued by the Target in accordance with the Acquisition
Agreement and the Refinancing, and to pay fees and expenses in connection with
the foregoing.

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date
in an amount up to $10.0 million to finance, in part, the Acquisition and to pay
upfront fees (or original issue discount) and expenses in connection with the
Facilities (ii) after the Closing Date for the working capital and general
corporate purposes of the Borrowers and their subsidiaries (including permitted
acquisitions, capital expenditures and permitted distributions).

 

The proceeds of any Incremental Facility will be used by the Borrowers for
general corporate purposes of Borrowers and their subsidiaries (including,
without limitation, permitted acquisitions, capital expenditures and permitted
distributions).

 

Letters of Credit will be used to support payment and performance obligations
incurred in the ordinary course of business by the Borrowers and their
subsidiaries.

III.   Certain Payment Provisions

 

Fees and Interest Rates

  As set forth on Annex A-I hereto.

Optional Prepayments and Commitment Reductions

  Optional prepayments of borrowings under the Facilities and optional
reductions of the unutilized portion of the commitments under the Facilities
will be permitted at any time, in minimum principal amounts to be agreed upon,
without premium or penalty (subject to (i) reimbursement of the Lenders’
redeployment costs in the case of a prepayment of Eurocurrency Rate Loans other
than on the last day of the relevant interest period and (ii) payments of an
amount provided below under the caption “Call Protection on Term Loans”).
Voluntary prepayments of the Term Loan Facility shall be applied to remaining
scheduled amortization payments as directed by the

 

Exhibit A-9



--------------------------------------------------------------------------------

  Borrowers.

Mandatory Prepayments and Commitment Reductions

 

The following amounts will be applied to prepay the Term Loans or, if all Term
Loans have then been repaid, to prepay Revolving Credit Loans (or, if none, to
cash collateralize Letters of Credit thereunder), without a reduction of the
commitments thereunder, in each case consistent with the Documentation
Principles:

 

•       100% of the net cash proceeds of any incurrence of indebtedness after
the Closing Date (other than indebtedness permitted under the Loan Documents and
excluding for certainty any Incremental Facilities) by any Borrower or any of
their subsidiaries (with additional exceptions consistent with the Documentation
Principles); and

 

•       100% of the net cash proceeds in excess of a threshold to be mutually
and reasonably agreed of any non-ordinary course sale or other disposition of
assets by any Borrower or any of their subsidiaries (excluding sales of
inventory in the ordinary course and including (i) as a result of casualty or
condemnation and (ii) any sale of the equity interests in any Credit Party
(other than the Acquiror) or subsidiary of a Credit Party to a non-Credit Party)
(subject to customary exceptions and reinvestment rights, and such other
exceptions consistent with the Documentation Principles); and

 

•       50 % of “excess cash flow” (to be defined in a manner consistent with
the Documentation Principles, and in any event, giving dollar-for-dollar credit
for voluntary prepayments to the Term Loan Facility and the Revolving Credit
Facility, to the extent such prepayments of the Revolving Credit Facility are
accompanied by a permanent and concurrent commitment reduction thereunder for
each fiscal year of the Borrowers (commencing with the fiscal year ending
December 31, 2017), with step-downs to be agreed upon based on compliance with
consolidated total net leverage ratios to be agreed.

 

All such mandatory prepayments shall be applied without premium or penalty
(except for customary breakage costs, if any) and shall be applied in the
following order: first, to the next four scheduled unpaid installments of
principal of the Term Loan Facility in direct order of maturity and thereafter
pro rata to the remaining scheduled installments

 

Exhibit A-10



--------------------------------------------------------------------------------

 

of principal of the Term Loan Facility and second, to the Revolving Credit
Facility (including to cash collateralize Letters of Credit) (without a
reduction of the commitments thereunder).

 

The Revolving Credit Loans will be prepaid and the Letters of Credit will be
cash collateralized to the extent such extensions of credit at any time exceed
an amount equal to 102% of aggregate commitments in respect of the Revolving
Credit Facility.

Call Protection on Term Loans

 

The Borrowers shall pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the Term Loans
that occurs on or before the date occurring twelve months after the Closing Date
(the “Soft Call Date”), in an amount not to exceed 1.0% of the principal amount
of the Term Loans subject to such Repricing Event. The term “Repricing Event”
shall mean (i) any prepayment or repayment of Term Loans with the proceeds of,
or any conversion of Term Loans into, any new or replacement tranche of term
loans bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Term Loans (as such comparative rates are
determined by the Administrative Agent in consultation with the Borrowers), and
(ii) any amendment to the Term Loan Facility that, directly or indirectly,
reduces the “effective” interest rate applicable to the Term Loans (in each
case, with original issue discount and upfront fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity), including any mandatory assignment in
connection therewith with respect to each Lender that refuses to consent to such
amendment. Notwithstanding anything in this paragraph to the contrary, in no
event will any prepayment premium be payable pursuant to this paragraph in
connection with the occurrence of a Change of Control (to be defined in a manner
to be mutually agreed).

 

After the Soft Call Date, the Facilities may be prepaid in whole or in part at
any time without premium or penalty (other than customary breakage costs).

 

Exhibit A-11



--------------------------------------------------------------------------------

IV.   Collateral and Guarantees

 

Collateral

 

Subject to the limitations set forth below in this section, subject to the
Certain Funds Provision, and subject to the Documentation Principles, the
obligations of each Credit Party in respect of the Facilities, any interest rate
hedging obligations of the Borrowers owed to a Lender, the Administrative Agent,
the Arranger or their respective affiliates or to an entity that was a Lender,
the Administrative Agent, the Arranger or their respective affiliates at the
time of such transaction (“Permitted Secured Hedging Obligations”), and any
treasury management obligations of the Borrowers owed to a Lender, the
Administrative Agent, the Arranger or their respective affiliates or to an
entity that was a Lender, the Administrative Agent, the Arranger or their
respective affiliates at the time of such transaction (“Permitted Cash
Management Obligations”) will be secured by the following: a perfected first
priority security interest (subject to permitted priority liens and other
mutually agreed exceptions consistent with the Documentation Principles) in
substantially all of its tangible and intangible assets, including intellectual
property, real property, licenses, permits, intercompany indebtedness (which
shall be evidenced by a subordinated promissory note), and all of the capital
stock of each Credit Party (excluding the Acquiror) and each U.S. and foreign
subsidiary directly owned by each Credit Party (but limited to 65% of the voting
stock of each “First-Tier CFC Subsidiary” (to be defined in a manner consistent
with the Existing Credit Agreement)) (the items described above, but excluding
the Excluded Assets (as defined below), collectively, the “Collateral”), except
that the Credit Parties shall not be obligated to provide a security interest or
perfect the Collateral Agent’s security interests in those assets as to which
the Collateral Agent reasonably determines in consultation with the Borrowers
that the costs of obtaining a security interest are excessive in relation to the
value of the security afforded thereby.

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property with a value of less than an amount
to be agreed and any leasehold interests; (ii) motor vehicles and other assets
subject to certificates of title (except to the extent perfection can be
obtained by filing of financing statements), letter of credit rights (except to
the extent perfection can be obtained by filing of financing

 

Exhibit A-12



--------------------------------------------------------------------------------

 

statements) and commercial tort claims with a value of less than an amount to be
agreed; (iii) any lease, license or other similar agreement or any property
subject to a purchase money security interest or other agreement (provided that
such other agreement was not entered into in contemplation of or in connection
with Transactions) to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or other agreement or purchase
money arrangement or create a right of termination in favor of any other party
thereto (other than a Borrower or a Guarantor) after giving effect to the
applicable anti-assignment provisions of applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
applicable law notwithstanding such prohibition; (iv) any intent to use
trademark applications, to the extent that the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable grantor’s right, title
or interest therein or in any trademark issued as a result of such application
under applicable federal law; (v) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby; (vi) any assets of any “controlled foreign corporation”
within the meaning of Section 957 of the Code to the extent it would result in
adverse tax consequences; (vii) purchased leases (that have not been
repurchased) and collateral relating to such purchased leases; (viii) subject
to, and consistent with, the Documentation Principles, any other assets that are
excluded under the terms of the security in place in respect of the Existing
Credit Agreement and (ix) assets subject to liens securing Qualified Receivables
Facilities (as defined below) (the foregoing described in clauses (i) through
(ix) are collectively, the “Excluded Assets”).

 

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Loan Documents; and none of the
Collateral shall be subject to other pledges, security interests or mortgages
(subject to customary exceptions for financings of this kind to be agreed). To
the extent agreed by the Administrative Agent and the Borrower in consultation
with applicable local counsel, the above-described pledges, security interests
and mortgages may be created pursuant to documentation entered into in
connection with

 

Exhibit A-13



--------------------------------------------------------------------------------

  the Existing Credit Agreement, as well as any amendments, restatements or
other modifications with respect thereto.

Guarantees

  The Guarantors will unconditionally, and jointly and severally, guarantee the
obligations of each Credit Party in respect of the Facilities and the Permitted
Secured Hedging Obligations and the Permitted Cash Management Obligations (the
“Guarantees”). Such Guarantees will be in form consistent with the Documentation
Principles (subject to any modifications as may be required by the
Administrative Agent to comply with laws or market practice in any applicable
jurisdiction). All Guarantees shall be guarantees of payment and performance,
and not of collection. Notwithstanding anything contained herein to the
contrary, no Credit Party shall be jointly and severally liable or guarantee any
Permitted Secured Hedging Obligations if, and to the extent that such liability
or such guaranty of such swap obligation is or becomes illegal under the
Commodity Exchange Act (determined after giving effect to any keepwell or other
support for the benefit of such Credit Party).

V.     Other Provisions

 

Documentation Principles

  The Loan Documents (a) shall be consistent with the Commitment Letter and the
Fee Letter, will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
referred to in Section 1 of the Commitment Letter (subject to modification in
accordance with the “market flex” provisions of the Fee Letter) and consistent
with credit agreement terms customary and usual for facilities and transactions
of this type (but in no event shall include any modifications to the conditions
to borrowing), and (b) shall be based on (and, if agreed by the Arranger and the
Borrowers, having regard to the advice of applicable local counsel) may take the
form of an amendment and restatement of that certain Credit Agreement dated as
of April 29, 2015 (the “Existing Credit Agreement”) by and among the Acquiror,
MUSHI, the lenders party thereto, Bank of America, as administrative and
collateral agent, Bank of America, N.A. (acting through its Canada Branch), as
Canadian administrative agent and Canadian collateral agent, and others, as
amended prior to the date hereof, and the other loan documents entered into in
connection therewith, and shall be negotiated in good faith by the Borrowers and
the Arranger (x) to permit the

 

Exhibit A-14



--------------------------------------------------------------------------------

  refinancing of the debt outstanding pursuant to the Existing Credit Agreement
as of the Closing Date and the incurrence of the Facilities by the Borrowers and
(y) giving due regard to (i) the business of the Borrowers and their
subsidiaries, taking into account the higher debt quantums required for the
Transactions and the larger size of the Acquiror and its subsidiaries, on a
consolidated basis, following the Transactions, (ii) the operational and
strategic requirements of the Borrowers and their subsidiaries in light of their
size, industries, businesses and business practices, and the Projections
delivered to the Arranger prior to the date of the Commitment Letter, (iii) the
general trends and risks affecting the industry of the Borrowers and their
subsidiaries, and (iv) the prevailing market conditions at the time of
syndication of the Facilities; it being further understood and agreed that (x)
the provisions contained in the Existing Credit Agreement shall not limit the
ability of the Administrative Agent to include operation and other agency
provisions reasonably required by it in such capacity consistent with other
financing transactions of this type (to the extent attributable to changes in
law or market practice since the date of the Existing Credit Agreement) and (y)
to the extent not otherwise provided herein, the terms of the Loan Documents
shall be as mutually agreed. This paragraph and the provisions herein are
referred to as the “Documentation Principles”.

Representations and Warranties

  Limited to the following (to be applicable to the Borrowers and their
subsidiaries only): organization, status and powers; due authorization,
execution, delivery and enforceability of Loan Documents; no conflicts;
financial statements, projections and other information; no material adverse
effect; ownership of properties; intellectual property; equity interests and
subsidiaries; litigation and compliance with laws (including laws regulating
each Borrower’s business and industry and other regulatory matters) and
governmental approvals; organizational documents; enforceability and
non-violation of material contractual obligations; federal reserve regulations;
the Patriot Act and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); OFAC, FCPA/anti-corruption laws; Investment Company Act
of 1940, as amended, and other laws restricting incurrence of debt; use of
proceeds; taxes; accuracy and completeness of disclosure; solvency; labor
matters; employee benefit plans, ERISA and pensions

 

Exhibit A-15



--------------------------------------------------------------------------------

 

(including defined benefit plans); environmental matters; FCC permits and FCC
matters; insurance; security documents and creation, validity, perfection and
priority of security interests in the Collateral (subject to permitted liens);
acquisition documents; status of the Facilities as senior debt;
anti-terrorism/sanctions laws, money laundering activities and dealing with
embargoed persons; value of Quebec-based Collateral; and no casualty; subject in
the case of each of the foregoing representations and warranties, to customary
exceptions, qualifications and baskets, including for materiality to be agreed
consistent with the Documentation Principles.

 

The representations and warranties will be required to be made in connection
with each extension of credit (including the extension of credit on the Closing
Date, subject to the Certain Funds Provision).

Conditions Precedent to all Borrowings (except on the Closing Date)

  Except with respect to borrowings and other credit extensions on the Closing
Date, each borrowing and each other extension of credit shall be subject only to
the following conditions precedent: (i) delivery of notice of borrowing or
request for issuance of letter of credit; (ii) accuracy of representations and
warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit.

Affirmative Covenants

  Limited to the following (to be applicable to the Borrowers and their
subsidiaries): delivery of annual and quarterly financial statements (and in
connection with the annual financial statements, an annual audit opinion from a
nationally recognized auditor that is not subject to any qualification as to
“going concern” or scope of the audit), annual budget, MD&A, accountants’
letters, projections, officers’ certificates, SEC and other securities exchange
filings, “know-your-customer” information and other information requested by the
Administrative Agent; notices of default under the Facilities, litigation, other
material events and prepayments; existence; maintenance of business and
properties; maintenance of insurance; payment and performance of obligations and
taxes; employee benefits, ERISA and pensions; maintaining books and records;
access to properties and inspections;

 

Exhibit A-16



--------------------------------------------------------------------------------

  use of proceeds; compliance with laws (including environmental laws, FCC and
other regulatory matters) and material contracts; environmental reports;
additional collateral and additional guarantors (including, without limitation,
a covenant substantially consistent with Section 7.1.12 of the Existing Credit
Agreement (which shall include, without limitation, a requirement to ensure that
the percentages of the consolidated revenues, Consolidated EBITDA and
consolidated assets of the Acquiror that are attributable to subsidiaries of the
Acquiror that are excluded as Guarantors for any reason do not exceed individual
and aggregate percentages consistent with the Documentation Principles (it being
understood and agreed that such aggregate percentages shall be set at 50% with
respect to consolidated revenues and Consolidated EBITDA and 35% with respect to
consolidated assets)); inspection rights; communications authorizations; further
assurances, information regarding Collateral; regulatory matters; upon the
request of the Administrative Agent, annual lender conference calls; quarterly
investor conference calls; and using commercially reasonable efforts (including,
in all events, applying to maintain each credit rating and paying all usual and
customary fees and expenses to each of S&P and Moody’s with respect to each
credit rating) to maintain ratings, in each case, without regard to the level of
such ratings; subject, in the case of each of the foregoing covenants, to
customary exceptions, qualifications and baskets to be agreed consistent with
the Documentation Principles.

Negative Covenants

  Limited to the following (to be applicable to the Borrowers and their
subsidiaries): indebtedness (including mandatorily redeemable equity interests,
guarantees and other contingent obligations); liens; sale and leaseback
transactions; investments (including acquisitions (it being understood and
agreed that the Loan Documents shall permit certain “permitted acquisitions”
subject to terms and conditions consistent with the Documentation Principles,
loans and advances)); asset sales; mergers, acquisitions, consolidations,
amalgamations, liquidations and dissolutions; dividends and other payments in
respect of equity interests and other restricted payments (but excluding
payments to dissenting shareholders in connection with the Acquisition);
transactions with affiliates; prepayments, redemptions and repurchases of other
indebtedness; modifications of organizational documents, acquisition documents,
debt instruments and

 

Exhibit A-17



--------------------------------------------------------------------------------

 

certain other documents; limitations on restrictive agreements and certain
restrictions on subsidiaries; limitations on issuance of capital stock,
including disqualified capital stock; limitations on business activities;
fundamental changes; limitations on accounting changes; changes in fiscal year;
use of proceeds; no further negative pledges and anti-terrorism laws,
money-laundering activities and dealing with embargoed persons, and restrictions
on new defined benefit plans (subject to acquisition exceptions to be agreed).
Additional limitations shall be imposed on non-Credit Parties and on
transactions between Credit Parties and non-Credit Parties in accordance with
the Documentation Principles.

 

The negative covenants will be subject, in the case of each of the foregoing
covenants to customary exceptions, qualifications and baskets consistent with
the Documentation Principles, including (1) a general basket for restricted
payments in an amount to be mutually agreed and (2) an available amount basket
(the “Available Amount Basket”) that will consist of, without duplication,
(a) retained excess cash flow, plus (b) the net cash proceeds of equity
issuances and capital contributions (other than disqualified capital stock)
received by the Acquiror, plus (c) the net cash proceeds of sales of investments
made with the Available Amount Basket. The Available Amount Basket may be used
for investments, restricted payments and prepayments, redemptions and
repurchases of other indebtedness; provided, that (i) no default or event of
default has occurred or is continuing or shall exist immediately as a result
therefrom, (ii) the Borrowers shall be in compliance with a pro  forma
consolidated total net leverage ratio to be mutually agreed and (iii) delivery
of an officer’s certificate to the Administrative Agent certifying as to
compliance the foregoing. In addition, (A) the negative covenants with respect
to indebtedness, liens, asset sales and restrictive agreements shall provide for
exceptions for “Qualified Receivables Facilities” (to be defined in a mutually
acceptable manner) subject to customary limitations to be mutually agreed
(including, without limitation, a cap to be mutually agreed and a requirement
that such facilities are non-recourse to the Borrowers and their subsidiaries,
subject to customary exceptions) and (B) the negative covenants will permit
certain hedging arrangements of the Target and its subsidiaries (including
guarantees thereof) entered into in the ordinary course of business consistent

 

Exhibit A-18



--------------------------------------------------------------------------------

  with past practice, to the extent outstanding on the Closing Date;  provided
that the aggregate amount of such hedging obligations of subsidiaries other than
Guarantors shall be capped in an amount to be mutually agreed. The negative
covenants will also be subject to certain permitted post-closing reorganization
steps being contemplated by the Borrowers, the Target and their respective
subsidiaries to the extent such reorganization matters are permitted by the Loan
Documents, or otherwise do not adversely affect the security interest in the
Collateral and are approved by the Administrative Agent in its sole discretion.

Financial Covenant

 

Limited to a maximum consolidated total net leverage ratio (i) with the
definitions, and applicable levels and ratios to be agreed consistent with the
Documentation Principles, provided that the unrestricted cash and cash
equivalents netted from indebtedness in the calculation of such ratio (and any
other leverage ratio test set forth in the Loan Documents) shall not exceed
$150.0 million, (ii) with accounting terms to be interpreted, and all accounting
determinations and computations to be made, in accordance with generally
accepted accounting principles in the United States, and (iii) which shall be
tested on the last day of each fiscal quarter and set at levels to reflect a 25%
non-cumulative cushion from Consolidated EBITDA in the financial model dated
April 13, 2016 (and which shall be calculated to take into account of any
indebtedness with respect to any Flex Term Loans and any Revolving Credit Loans
incurred to finance any OID (as defined in the Fee Letter) or upfront fees
payable pursuant to the “flex” provisions of the Fee Letter) provided to the
Arranger on such date.

 

The foregoing financial covenant will be tested with respect to the Borrowers
and their subsidiaries on a consolidated basis, with the first covenant test to
commence with the first full fiscal quarter ending after the Closing Date.

Events of Default

  Limited to the following (to be applicable to the Borrowers and their
subsidiaries): nonpayment in the required currency of principal when due;
failure to deposit cash collateral when due, nonpayment of in the required
currency of interest, fees or other amounts after a three business day grace
period; inaccuracy of representations and warranties in any material respect;
violation of covenants; cross-default and cross-acceleration under material
agreements and material indebtedness (including

 

Exhibit A-19



--------------------------------------------------------------------------------

  lease purchase transactions); bankruptcy and insolvency events; material
judgments; ERISA and other pension events; actual or asserted invalidity or
impairment of guarantees, security documents or any other Loan Documents
(including the failure of any lien on any portion of the Collateral to remain
perfected with the priority required under the Loan Documents); failure of
Facilities to constitute senior debt; and a “Change of Control” (to be defined);
subject to customary threshold, notice and grace period provisions, and other
exceptions to be mutually and reasonably agreed consistent with the
Documentation Principles.

Equity Cure Rights

  In the event that the Borrowers fail to satisfy the financial covenant with
respect to any fiscal quarter, the Loan Documents will contain certain equity
cure rights pursuant to which, subject to the terms and conditions thereof to be
agreed consistent with the Documentation Principles, the proceeds of common
equity or preferred equity (other than disqualified stock (to be defined))
contributions directly or indirectly to the Acquiror made during such fiscal
quarter and on or prior to the date on which financial statements are required
to be delivered for such fiscal quarter (“Equity Cure Contributions”) shall be
treated on a dollar-for-dollar basis as Consolidated EBITDA of the Borrowers
solely for purposes of retroactively curing the default(s) under such financial
covenant; provided that (i) in each four fiscal quarter period, there shall be a
period of at least two consecutive fiscal quarters in respect of which no Equity
Cure Contributions are made, (ii) no more than five Equity Cure Contributions
may be made during the term of the Facilities, (iii) the amount of any Equity
Cure Contributions in any fiscal quarter shall be no greater than the amount
required to cause the Borrowers to be in compliance with the financial covenant
as at the end of such fiscal quarter, (iv) any reduction in indebtedness with
the proceeds of any Equity Cure Contribution (including by way of “netting”)
shall be ignored for purposes of determining compliance with the financial
covenant, and (v) all Equity Cure Contributions shall be disregarded for all
purposes other than retroactively curing defaults under the financial covenant,
including being disregarded for purposes of determining any baskets with respect
to the covenants contained in the Loan Documents; provided that to the extent
Consolidated EBITDA has been increased for any fiscal quarter as a result of an
Equity Cure Contribution, Consolidated EBITDA as so

 

Exhibit A-20



--------------------------------------------------------------------------------

  increased for such fiscal quarter shall apply for any subsequent determination
of the consolidated total net leverage ratio (solely in connection with the
calculation of the financial maintenance covenant) which includes such fiscal
quarter.

Voting

  Amendments and waivers with respect to the Loan Documents will require the
approval of Lenders (that are not defaulting Lenders) holding not less than a
majority of the aggregate principal amount of the Loans, including
participations in Swing Line Loans and Letters of Credit and unused commitments
under the Facilities (the “Required Lenders”) (with certain amendments and
waivers that effect the rights or duties of one class of Lenders more adversely
than any other class of Lenders also requiring class votes), except that (i) the
consent of each Lender directly affected thereby shall be required with respect
to (a) reductions in the amount or extensions of the final maturity of any Loan
or any required amortization payment with respect thereto, (b) reductions in the
rate of interest (other than a waiver of default interest) or any fee or other
amount payable or extensions of any due date thereof, (c) increases in the
amount or extensions of the expiration date of any Lender’s commitment or
(d) modifications to the assignment provisions of the Loan Documents that
further restrict assignments thereunder and (ii) the consent of 100% of the
Lenders shall be required with respect to (a) reductions of any of the voting
percentages or modifications in any of the pro rata provisions, (b) releases of
all or substantially all of the value of the guarantees of the Guarantors or of
all or substantially all of the Collateral (other than in connection with
permitted asset sales or other permitted dispositions) or (c) assignments by any
Credit Party of its rights or obligations under the Facilities.

Assignments and Participations

  The Lenders shall be permitted to assign and sell participations in their
loans and commitments, subject, in the case of assignments (other than
assignments to another Lender, an affiliate of a Lender or an “approved fund”
(to be defined in the Loan Documents)), to the consent of (x) the Administrative
Agent, (y) with respect to the Revolving Credit Facility only, the Issuing
Lender and Swing Line Lender and (z) so long as no default or event of default
has occurred and is then continuing, the Borrowers (which consent shall not be
unreasonably withheld, delayed or conditioned, with the Borrowers being deemed
to be withholding their consent reasonably

 

Exhibit A-21



--------------------------------------------------------------------------------

 

if the proposed assignee or participant is a competitor (to be defined in the
Loan Documents)); provided that the Borrowers shall be deemed to have consented
to such assignment if the Borrowers have not otherwise rejected in writing such
assignment within ten business days of the date on which such assignment is
requested; provided further that, neither the Term Loan Facility nor the
Revolving Credit Facility shall be participated or assigned to any natural
person or any Disqualified Lender. In the case of partial assignments (other
than to another Lender, an affiliate of a Lender or an approved fund), the
minimum assignment amount shall be $1.0 million with respect to Term Loans and
$2.5 million with respect to the Revolving Credit Facility. Assignments will be
made by novation and will not be required to be pro rata among the Facilities.
The Administrative Agent shall receive an administrative fee of $3,500 in
connection with each assignment unless otherwise agreed by the Administrative
Agent.

 

The Administrative Agent shall be entitled to make available to all Lenders the
list of Disqualified Lenders. In addition, each assignment and assumption shall
include a representation that the assignee is not a Disqualified Lender (and the
Administrative Agent may rely conclusively on such representation). The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of the Loan Documents relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. For the avoidance of doubt, any assignment to any
Disqualified Lender shall not be void, but shall be subject to customary
provisions pursuant to which the applicable Borrowers shall be entitled to
terminate the commitments of such Disqualified Lender and prepay its Loans.

 

Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions, and will be subject to customary
limitations on voting rights (as mutually agreed). Participants’ and assignees’
entitlements to gross up provisions for

 

Exhibit A-22



--------------------------------------------------------------------------------

 

withholding taxes shall be subject to customary limitations for transactions and
facilities of this type.

 

Pledges of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.

 

The Loan Documents shall contain customary provisions (as reasonably determined
by the Arranger) for replacing non-consenting Lenders in connection with
amendments and waivers requiring the consent of all Lenders or of all Lenders
directly affected thereby so long as Lenders holding at least a majority of the
aggregate principal amount of the Loans, including participations in Letters of
Credit and Swing Line Loans and unused commitments under the Facilities, shall
have consented thereto.

 

In addition, the Loan Documents shall provide that the Term Loans may be
purchased by the Borrowers on a non-pro rata basis through Dutch auctions open
to all Lenders on a pro rata basis in accordance with customary procedures to be
agreed; provided that (i) any such Term Loans acquired by the Borrowers shall be
retired and cancelled immediately and automatically upon acquisition thereof,
(ii) each Borrower must provide a customary representation and warranty to the
effect that it is not in possession of any non-public information with respect
to the business of the Borrowers or any of their subsidiaries (or their
respective securities) at the time of such purchase that has not been disclosed
generally to private side lenders that could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
the Term Loans, (iii) the Term Loans may not be purchased with the proceeds of
loans under the Revolving Credit Facility, (iv) no default or event of default
shall exist or result therefrom, (v) the Borrowers shall have aggregate
liquidity not less than an amount to be agreed, and (vi) any such Term Loans
acquired by the Borrowers shall not be deemed a repayment of the Term Loans for
purposes of calculating excess cash flow or otherwise deemed to increase
Consolidated EBITDA.

Defaulting Lenders

  The Loan Documents shall contain customary provisions relating to “defaulting”
Lenders consistent with the Documentation Principles, including provisions
relating to providing cash collateral to support Swing Line Loans or Letters of
Credit, the suspension of voting rights and of

 

Exhibit A-23



--------------------------------------------------------------------------------

  rights to receive certain fees, and termination or assignment of commitments
or Loans of such Lenders and revisions to reflect customary “EU Bail-In”
provisions.

Cost and Yield Protection; Miscellaneous

  Each holder of Loans and each Issuing Lender will receive cost and interest
rate protection customary for facilities and transactions of this type,
including compensation in respect of prepayments, taxes (including customary
gross-up provisions for withholding taxes imposed by any governmental
authority), changes in liquidity or capital requirements, guidelines or policies
or their interpretation or application after the Closing Date (including, for
the avoidance of doubt (and regardless of the date adopted or enacted), with
respect to (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations with respect thereto and (y) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any similar or successor agency,
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III)), illegality, change in circumstances, reserves and other
provisions reasonably deemed necessary by the Administrative Agent to provide
customary protection for U.S. and non-U.S. financial institutions and other
lenders, subject to, in the case of each of the foregoing, the right to replace
lenders claiming such cost and interest rate protection, customary notice and
tolling provisions, mitigation requirements, certification requirements and
other exceptions to be mutually and reasonably agreed upon and consistent with
the Documentation Principles. In addition, the Loan Documents will contain
customary “EU Bail-In” recognition provisions.

Expenses

  The Borrowers shall jointly and severally pay (i) all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Collateral
Agent and Arranger associated with the syndication of the Facilities and the
preparation, negotiation, execution, delivery, filing and administration of the
Loan Documents and any amendment or waiver with respect thereto (including the
reasonable and documented fees, disbursements and other charges of external
counsel (limited to one such counsel per jurisdiction) and consultants and the
charges of IntraLinks, SyndTrak or a similar service) and (ii) all reasonable
and documented out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, the Arranger, any other agent appointed in respect of the
Facilities, each

 

Exhibit A-24



--------------------------------------------------------------------------------

  Issuing Lender, each Swing Line Lender and the Lenders (including the
reasonable and documented fees, disbursements and other charges of external
counsel and consultants) in connection with the enforcement of, or protection
and preservation of rights under, the Loan Documents.

Indemnification

  The Loan Documents will contain customary indemnities consistent with the
Documentation Principles for (i) the Arranger, the Collateral Agent, the
Administrative Agent and the Lenders, (ii) each affiliate of any of the
foregoing persons and (iii) each of the respective officers, directors,
partners, trustees, employees, affiliates, shareholders, advisors, agents,
attorneys-in-fact and controlling persons of each of the foregoing persons
referred to in clauses (i) and (ii) above (other than as a result of such
person’s (or any of such person’s subsidiaries’, officers’, directors’,
employees’ or controlling persons’) gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
ruling.

Governing Law and Forum

  The Loan Documents (except as otherwise expressly set forth in a Loan
Document) will be governed by New York law and will provide for the Credit
Parties to submit to the exclusive jurisdiction and venue of the Federal and
state courts of the State of New York sitting in the Borough of Manhattan in New
York City.

Counsel to the Arranger, the Collateral Agent and the Administrative Agent

  White & Case LLP, with Borden Ladner Gervais LLP acting as local counsel in
Canada.

* * *

 

Exhibit A-25



--------------------------------------------------------------------------------

ANNEX A-I TO EXHIBIT A

TO COMMITMENT LETTER

Interest and Certain Fees

 

Interest Rate Options   The applicable Borrowers may elect that the Loans or
other extensions of credit comprising each borrowing bear interest at a rate per
annum equal to:   (i)    the Base Rate (if such Loan is denominated in U.S.
Dollars) or the Canadian Prime Rate (if such Loan is denominated in Canadian
Dollars), as applicable, plus the Applicable Margin; or   (ii)    Eurocurrency
Rate (if such Loan is denominated in U.S. Dollars) plus the Applicable Margin;
provided that all Swing Line Loans will be Base Rate Loans or Canadian Prime
Rate Loans, as applicable.  

The applicable Borrowers may elect interest periods of 1, 2, 3 or 6 months (or
12 months if available to all applicable Lenders) for Eurocurrency Rate Loans
(as defined below).

 

As used herein:

 

“Applicable Margin” means:

  (A)    with respect to Revolving Credit Loans, (i) initially, 4.00%, in the
case of Base Rate Loans and Canadian Prime Rate Loans, and (ii) initially,
5.00%, in the case of Eurocurrency Rate Loans, subject to one 0.25% step-down at
a consolidated total net leverage ratio level to be agreed; and   (B)    with
respect to Term Loans, (i) 4.00%, in the case of Base Rate Loans and (ii) 5.00%,
in the case of Eurocurrency Rate Loans.  

“Base Rate” means the highest of (i) the Federal Funds Rate plus  1⁄2 of 1.00%,
(ii) the Bank of America prime rate (the “Prime Rate”), (iii) Eurocurrency Rate
plus 1.00%) and (iii) solely with respect to the Term Loan Facility, 2.00%
(provided that, if the rates described in preceding clauses (i) and (ii) shall
be less than zero, such rates shall be deemed to be zero).

 

“Eurocurrency Rate” means (a) for Loans denominated in U.S. Dollars, the higher
of (i) the London Interbank Offered Rate or a comparable or successor rate which
rate is approved by the

 

Annex A-I-1



--------------------------------------------------------------------------------

 

Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two business days prior to the commencement of such interest
period, for deposits in U.S. Dollars (for delivery on the first day of such
interest period) with a term equivalent to such interest period (provided that,
if the foregoing rate shall be less than zero, such rate shall be deemed to be
zero) and (ii) solely with respect to the Term Loan Facility, 1.00% and (b) for
Revolving Credit Loans denominated in Canadian Dollars, the CDOR Rate.

 

“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100th of 1%) equal to
the highest of (i) the CDOR Rate for 30 day bankers’ acceptances plus 0.50% and
(ii) the Bank of America prime rate in Canadian Dollars in Canada (provided
that, if the foregoing rate shall be less than zero, such rate shall be deemed
to be zero).

 

“CDOR Rate” means, for any interest period, the rate per annum equal to the
Canadian Dollar Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the Reuters Screen CDOR
Page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 10:00 a.m., Toronto, Ontario time, on the first day of such
interest period, with a term equivalent to such interest period (provided that,
if the foregoing rate shall be less than zero, such rate shall be deemed to be
zero).

Interest Payment Dates   With respect to Loans bearing interest based upon (a)
Eurocurrency Rate (“Eurocurrency Rate Loans”), on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period and on the applicable maturity date and (b) the Base Rate or the
Canadian Prime Rate, on the last business day of each calendar quarter (in
arrears) and on the applicable maturity date. Interest shall also be payable on
any Loans upon any voluntary or mandatory repayment thereof. Unutilized
Commitment Fee   The Borrowers shall pay a commitment fee calculated at the rate
of 0.50% per annum, on the average daily unused portion of the Revolving Credit
Facility, payable quarterly in arrears, subject to one step-down to 0.375% at a
consolidated total net leverage ratio level to be agreed. For purposes of the
commitment fee calculations only, Swing Line Loans shall not be deemed to be a
utilization of

 

Annex A-I-2



--------------------------------------------------------------------------------

  the Revolving Credit Facility. Letter of Credit Fees  

The Borrowers shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans denominated in the applicable currency made or maintained
as Eurocurrency Rate Loans on the face amount of each such Letter of Credit.
Such commission shall be shared ratably among the Lenders participating in the
Revolving Credit Facility and shall be payable quarterly in arrears.

 

In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrowers and the Issuing Lender on the face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account. In addition, customary (as determined by the
Issuing Lender) administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Lender for its own account

Default Rate   All overdue principal, interest, fees and other amounts
outstanding under the Facilities shall bear interest at 2.00% per annum above
the rate otherwise applicable thereto (or, if there is no applicable rate, 2.00%
per annum above the Base Rate applicable to Revolving Credit Loans denominated
in U.S. dollars) and shall be payable on demand. Rate and Fee Basis   All per
annum rates shall be calculated on the basis of a year of 360 days (or 365/366
days, in the case of Base Rate Loans, the interest rate payable on which is then
based on the Prime Rate and 365 days in the case of Canadian Prime Rate Loans
and Revolving Credit Loans denominated in Canadian Dollars) for the actual
number of days elapsed (including the first day but excluding the last day).

* * *

 

Annex A-I-3



--------------------------------------------------------------------------------

EXHIBIT B TO COMMITMENT LETTER

CLOSING CONDITIONS

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to them elsewhere in this Commitment Letter. The closing of the
Facilities and the making of the initial loans and other extensions of credit
under the Facilities are conditioned upon satisfaction of the conditions
precedent contained in Section 3 of this Commitment Letter and those identified
below.

1. Concurrent Financings. The Definitive Debt Documents shall be prepared by our
counsel, shall be consistent with the Debt Financing Letters (including, for the
avoidance of doubt, a zero floor on applicable reference rates), and shall have
been executed and delivered by the Borrowers and the Guarantors to the
Administrative Agent; provided that this condition is subject to the Certain
Funds Provision. The Collateral Agent, for the benefit of the Lenders under the
Facilities and the other secured parties thereunder, shall have been granted
perfected first priority security interests in all assets of the Credit Parties
to the extent described in Exhibit A to this Commitment Letter under the caption
“Collateral” in form and substance satisfactory to the Collateral Agent;
provided that this condition is subject to the Certain Funds Provision. The Debt
Financing Letters shall be in full force and effect.

2. Reserved.

3. Refinancing of Existing Debt. Concurrently with the initial funding of the
Facilities, the Refinancing shall have been consummated, all commitments
relating to any Existing Debt shall have been terminated, and, except in the
case of any security arrangements that will remain in place (either in their
existing form or subject to any amendments, restatements, supplements or other
modifications entered into in connection with the Transactions in consultation
with applicable local counsel), all liens or security interests related thereto
shall have been (or concurrently with the initial funding of the Facilities will
be) terminated or released. Immediately after giving effect to the Transactions,
the Company shall have outstanding no Indebtedness (as defined in the definitive
credit agreement for the Facilities) or preferred stock (or direct or indirect
guarantee or other credit support in respect thereof) other than (i) the
indebtedness in respect of the Debt Financing, (ii) (1) indebtedness in respect
of letters of credit, unsecured notes payable and intercompany indebtedness, in
each case, to the extent permitted in accordance with the Definitive Debt
Documents (but, in the case of any such third party debt, not exceeding $25.0
million in the aggregate principal amount), (2) to the extent constituting
indebtedness, amounts outstanding under or in respect of Target’s receivables
sale facility with Wells Fargo Bank, N.A. and/or its affiliates (as purchasers
of the global Commercial Finance Distribution business of General Electric
Capital Corporation and its affiliates) established pursuant to (A) that certain
General Agreement for the Purchase, Sale and Servicing of Accounts, dated
August 17, 2012 and as subsequently amended, originally between GE Capital Bank
Limited and a subsidiary of Target and (B) the various schedules of specifics,
pricing letters, letter agreements and other documentation relating to such
facility (in each case, to the extent that such arrangements are non-recourse to
the Borrowers and their subsidiaries, subject to customary exceptions),
(3) purchased leases (to the extent constituting indebtedness), (4) Target’s
guarantee of its distributor NetXUSA’s obligations under a credit agreement

 

Exhibit B-1



--------------------------------------------------------------------------------

originally between NetXUSA and General Electric Commercial Distribute Finance
Corporation, and now between NetXUSA and Wells Fargo Bank, N.A. and/or its
affiliates (as purchasers of the global Commercial Finance Distribution business
of General Electric Capital Corporation and its affiliates), the obligations of
Target under which guarantee shall not exceed the lesser of (a) 10% of the
amount of NetXUSA’s obligations under such credit agreement and (b) $2,150,000,
and (5) such other indebtedness as may be reasonably agreed by us and
(iii) capital lease obligations of the Credit Parties (1) in existence on the
date hereof and reflected in the Acquiror’s consolidated balance sheets for the
fiscal quarter ended December 31, 2015 and the Target’s consolidated balance
sheets for the fiscal quarter ended December 31, 2015 or (2) otherwise incurred
in the ordinary course of business consistent with past practices.

4. Financial Information. We shall have received (A) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Acquiror for the last three full fiscal years ended at least 90
days prior to the Closing Date (it being acknowledged and agreed that the
requirements of this clause (A) shall be satisfied by receipt of such audited
consolidated financial statements with respect to the fiscal years ended
December 31, 2015 and December 31, 2014, the 8 month period ended December 31,
2013, and the fiscal year ended April 30, 2013), (B) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Target for the last three full fiscal years ended at least 60 days
prior to the Closing Date, (C) unaudited consolidated balance sheets and related
statements of income and cash flows of the Acquiror for each subsequent interim
quarterly period ended at least 45 days prior to the Closing Date (and the
corresponding period for the prior fiscal year), (D) unaudited consolidated
balance sheets and related statements of income and cash flows of the Target for
each subsequent interim quarterly period ended at least 40 days prior to the
Closing Date (and the corresponding period for the prior fiscal year) and (E) a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income (but not a pro forma statement of cash flows) of the
Acquiror and its subsidiaries (after giving effect to the Acquisition and the
other Transactions) as of and for the twelve-month period ending on the last day
of the most recently completed four-fiscal quarter period ended at least 90 days
prior to the Closing Date (if such period is a fiscal year) or at least 45 days
prior to the Closing Date (if such period is a fiscal quarter), prepared after
giving effect to the Acquisition and other Transactions.

5. Term Loan Marketing Period. The Arranger shall have been afforded a period
(the “Term Loan Marketing Period”) of at least 15 consecutive business days
prior to the Closing Date (ending on the business day no later than the business
day immediately prior to the Closing Date (or, if earlier, the business day
immediately prior to the first date of any borrowing of Escrow Term Loans (as
defined in the Fee Letter))) following receipt of the Confidential Information
Memorandum to syndicate the Term Loan Facility;  provided, that the Acquiror
shall deliver the Confidential Information Memorandum to the Arranger not later
than the earlier of (i) 17 consecutive business days prior to the Closing Date
and (ii) 120 days after the date hereof; provided, further that (x) May 27,
2016, July 1, 2016 and July 5, 2016 shall be excluded in the calculation of such
Term Loan Marketing Period and (y) if such 15 consecutive business day period
has not ended prior to August 19, 2016, then it will commence no earlier than
September 6, 2016. We will notify you in writing when we have received all
information required for the preparation of the Confidential Information
Memorandum. If we have not provided such written notice and you in good faith
reasonably believe that you have delivered all information required for the
preparation of the Confidential Information Memorandum, you may deliver a
written

 

Exhibit B-2



--------------------------------------------------------------------------------

notice to us asking us to confirm that we have received all information required
for the preparation of the Confidential Information Memorandum. We will have
three business days after receipt of your written notice to respond in writing
with an itemized list of all information that is still required for the
Confidential Information Memorandum. If we do not respond within such three
business day period to your written notice, the Term Loan Marketing Period will
be deemed to have commenced. For the avoidance of doubt, the condition set forth
in the first sentence of this Section 5 shall be deemed to have been satisfied
upon the expiration of the 15 consecutive business day period referred to
therein (taking into account the “blackout periods” specified in the second
proviso thereto), or such shorter period as may be acceptable to the Arranger.

6. Senior Secured Notes Marketing Period. The Notes Issuer (as defined in the
Fee Letter) shall prepare a customary preliminary prospectus or preliminary
offering memorandum (the “Offering Memorandum”) related to the Senior Secured
Notes (as defined in the Fee Letter), containing such information as is
customary and appropriate for such a document or as may be required by the
Investment Banks, including all audited, unaudited, pro forma and other
financial statements and schedules of the Notes Issuer (and any of its
affiliates, as applicable) of the type that would be required in a registered
public offering of the Senior Secured Notes on Form S-3 or Form F-3 and in form
that would be necessary for the Investment Banks to receive customary “comfort”
(including customary “negative assurance” comfort) (in the case of an offering
pursuant to Rule 144A under the Securities Act, following delivery of a SAS 72
representation letter by each Investment Bank) from independent public
accountants in connection with the placement of the Senior Secured Notes except
(i) in the event the Senior Secured Notes are issued in a Rule 144A offering,
the Offering Memorandum does not need to include such information customarily
excluded in Rule 144A offerings including, but not limited to, information
required by Item 3-10 or 3-16 of Regulation S-X and (ii) the Notes Issuer may
rely upon disclosure requirements available to a Foreign Private Issuer (as
defined in Rule 3b-4 of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) that the Acquiror has historically relied upon in its
Exchange Act reports, to the extent applicable to the Notes Issuer. The Notes
Issuer shall deliver the Offering Memorandum to the Investment Banks not later
than the earlier of (i) 17 consecutive business days prior to the Closing Date
and (ii) 120 days after the date hereof. The Investment Banks shall have been
afforded a period (the “Notes Marketing Period”) of at least 15 consecutive
business days after delivery of such complete Offering Memorandum (at no time
during which period the financial information in the Offering Memorandum shall
be “stale”) to seek to place the Senior Secured Notes with qualified purchasers
thereof (ending on the business day no later than the business day immediately
prior to the Closing Date (or, if earlier, the business day immediately prior to
the first date of any borrowing of Escrow Term Loans (as defined in the Fee
Letter))); provided, that (x) May 27, 2016, July 1, 2016 and July 5, 2016 shall
be excluded in the calculation of such period and (y) if such 15 consecutive
business day period has not ended prior to August 19, 2016, then it will
commence no earlier than September 6, 2016. For the avoidance of doubt, the
condition set forth in the third sentence of this Section 6 shall be deemed to
have been satisfied upon the expiration of the 15 consecutive business day
period referred to therein (taking into account the “blackout periods” specified
in the proviso thereto), or such shorter period as may be acceptable to the
Arranger. Notwithstanding anything to the contrary herein, the conditions set
forth in this Section 6 shall only be a condition to the closing of the
Facilities and the initial loans under the Facilities if a Structure Flex Notice
has been delivered to the Notes Issuer and not revoked.

 

Exhibit B-3



--------------------------------------------------------------------------------

7. Payments. All costs, fees, expenses (including reasonable and documented
legal fees and out-of-pocket expenses and recording taxes and fees) and other
compensation and amounts contemplated by the Debt Financing Letters or otherwise
payable to us, the Lenders or any of our or their respective affiliates pursuant
to the Commitment Letter or the Fee Letter, in each case that have been invoiced
at least one business day prior to the Closing Date shall have been (or
concurrently with the initial funding of the Facilities will be) paid to the
extent due and payable in accordance with the terms, respectively, hereof or
thereof.

8. Customary Closing Documents. Delivery of the following customary documents
required to be delivered under the Definitive Debt Documents, consistent with
the Documentation Principles: customary lien, litigation and tax searches,
customary legal opinions, corporate records and documents from public officials
and officers’ certificates, payoff letters and (to the extent applicable)
guaranty and lien releases in respect of the Existing Debt shall have been
delivered. In addition, you shall have delivered (a) at least five business days
prior to the Closing Date, all documentation and other information required by
U.S. and Canadian regulatory authorities under applicable “know-your-customer”,
anti-money laundering and anti-terrorist financing rules and regulations,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) as have been reasonably requested in writing at
least ten days prior to the Closing Date by such Lenders, (b) a certificate from
the chief financial officer of the Acquiror in a customary form reasonably
satisfactory to the Arranger, certifying that the Borrowers and their
subsidiaries on a consolidated basis immediately after giving effect to the
Transactions are solvent and (c) customary borrowing notices.

9. Accuracy of Representations and Warranties. Subject to the Certain Funds
Provision, the representations and warranties in the Loan Documents shall be
true and correct in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).

10. Acquisition Conditions. The Acquisition Conditions (as defined and set forth
on Exhibit C hereto) shall have been satisfied.

11. Process Agent. The Administrative Agent shall have received a copy of a
letter appointing a process agent reasonably acceptable to the Administrative
Agent as process agent for the Acquiror in form and substance reasonably
acceptable to the Administrative Agent.

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C TO COMMITMENT LETTER

ACQUISITION CONDITIONS

 

a) The Acquiror and Merger Sub shall have entered into an agreement and plan of
merger with the Target (as may be amended in accordance with the terms of this
Commitment Letter and together with the annexes, schedules, exhibits and
attachments thereto, the “Acquisition Agreement”) on terms and conditions
(including the aggregate consideration payable under the Acquisition)
satisfactory to the Arranger.

It is understood and agreed that draft of the Acquisition Agreement delivered to
the Arranger on the date hereof at 9:38 p.m., New York time is satisfactory to
the Arranger.

 

b) Neither the Acquiror nor any of its subsidiaries shall waive, amend, or
provide any consent with respect to, any term or condition of the Acquisition
Agreement:

 

  (i) that increases the aggregate consideration payable by the Acquiror (other
than an increase in the equity portion of the aggregate consideration or an
increase in the cash portion of the aggregate consideration to the extent funded
with the proceeds of an issuance of common shares by the Acquiror); or

 

  (ii) that otherwise, individually or in the aggregate, is or could reasonably
be expected to materially and adversely affect the interests of the Arranger and
the Lenders in their respective capacities as such without the prior written
consent of the Arranger (it being understood and agreed that (1) any decrease in
the per share consideration paid in an amount less than 10% shall be deemed to
be adverse to the interest of the Lenders and the Arranger unless there is a
corresponding decrease in the commitments in respect of the Term Loan Facility,
(2) any decrease in the per share consideration paid in an amount equal to or
greater than 10% shall be deemed to be adverse to the interest of the Lenders
and the Arranger, (3) any change to the definition of “Target Material Adverse
Effect” shall be deemed to be adverse to the interests of the Lenders and the
Arranger, and (4) any modifications to any of the “Xerox provisions” shall be
deemed to be adverse to the interests of the Lenders and the Arranger).

 

c) The Acquisition shall have been consummated in accordance with the
Acquisition Agreement or will be consummated concurrently with the borrowing of
the Term Loans and the receipt by the Acquiror of the proceeds of the foregoing,
without amendment, modification or waiver of the provisions described in clauses
(i) or (ii) of item b) above.

 

d) Delivery by the Acquiror of a certificate setting out the amount required to
pay for the Shares exchanged for cash consideration under the Acquisition,
together with evidence that all amounts required to complete the Acquisition
that are not being funded under Facilities have been paid by the Acquiror to the
exchange agent under the Acquisition for payment to the applicable
securityholders.

 

e) Proceeds of the advance(s) under the Facilities being paid directly or
indirectly to the exchange agent under the Acquisition, to the extent being used
to pay for the Shares.

 

Exhibit C-1